 

Exhibit 10.1

 

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed

elogo.jpg [elogo.jpg]

PDF doc # 8116

Effective Date: March 25, 2020

 

This Software License & Related Services AGREEMENT (the “SLA” or “this
Agreement”) is effective as of the date above and is entered into by and between
PDF Solutions, Inc., a Delaware (USA) corporation (“PDF” or “Licensor”), and
that corporation identified in the signature block at the end of this SLA
(“Other Company” or “Licensee”) (each, a “Party” and collectively, the
“Parties”).

 

WHEREAS, PDF has developed and licenses commercially certain software and
Licensee may desire to license such software in connection with its design,
manufacture, test, assembly, and/or packaging of semiconductors;

 

WHEREAS, the Parties desire to enter into this SLA to establish the foundation
by which Other Company may from time to time license PDF’s software, generally
subject to these terms and conditions, with the specific product, license scope,
fees, payment terms, etc. set forth in one or more future Order Forms (as
defined below) and/or engage PDF to provide software-related professional
engineering services, as set forth in Order Form(s) from time to time hereunder.

 

NOW THEREFORE, the Parties, in consideration of the mutual promises contained
herein, hereby agree as follows:

 

1. Order Forms. The Agreements sets the terms and conditions that shall govern
all the license of Software (including via SaaS if so agreed by the Parties),
the lease or sell-through of related hardware (to the extent applicable), and
Services to be provided by PDF (to the extent applicable) from time to time
hereunder. If attached hereto, upon signature hereon, Other Company hereby
purchases from PDF, and PDF agrees to grant, subject to Other Company’s payment
of the applicable fees (if any), those certain Licenses to the Software and
related Services set forth on Exhibit I (the initial “Order Form”). Additional
orders, or if no Exhibit I is attached to this SLA, future orders may be placed
by Licensee and made part of this Agreement by the Parties from time to time
upon PDF’s acceptance of an authorized purchase order (“PO”) issued to PDF by
Licensee that references a valid PDF quote number (each, an “Order Form”);
provided that the content and terms of each such Order Form are as set forth on
the referenced PDF quote, including, without limitation, the specific Software
products licensed, the number of users/tools permitted to use/connect to the
Software, applicable time periods including start and end dates, which, with
respect to a license indicate the term-based license period for such Software
(such Software License, a “TBL,” and such period, the “TBL Period”), and the
payment terms applicable to each order. For clarification, PDF’s quotes are made
considering all items listed therein and are not changeable by Licensee’s PO.
Thus, notwithstanding anything to the contrary, by issuing a PO for any
product(s) or service(s) set forth on a quote, Licensee agrees to purchase all
products and services set forth on such quote. The PO may not change or add to
any terms of the quote or this Agreement, and any additional or different terms
included in or referenced by such PO are hereby expressly rejected by the
Parties. With respect to any licensing or acquisition of Software or related
Services from PDF by an Affiliate of Other Company, PDF will quote to and
invoice the Affiliate, who agrees to pay PDF as set forth in the PO issued by
the Affiliate, however, Other Company hereby agrees (i) to be responsible for
compliance with the Agreement and payment by such Affiliate; and, (ii) that
PDF's remedy for any non-compliance or non-payment will be jointly and severally
against both such Affiliate and Other Company. An Affiliate’s issuance to PDF of
a PO that references PDF’s quotation hereunder, constitutes such Affiliate’s
agreement to be bound by the terms and conditions hereof. “Affiliate” as used
herein means an entity that is controlled by Other Company, controls Other
Company, or is under common control with Other Company. Control means that more
than fifty percent (50%) of the controlled entity’s shares or ownership interest
representing the right to make decisions for such entity are owned or
controlled, directly or indirectly, by the controlling entity. An entity is
considered to be an Affiliate so long as such ownership or control exists.

 

2. Order Forms and Licenses. With respect to each Order Form, and subject to the
terms and conditions of this Agreement and to payment of the applicable fees in
each such case, PDF grants to Licensee a revocable, fully-paid up,
non-transferable, non-exclusive right (without the right to sublicense) during
the term set forth on each such Order Form (e.g., a perpetual license or during
the TBL Period) to permit Licensed Users and Authorized Contractors, as shall be
defined in the Order Form, to:

 

 

(i)

Install and access (in the event of SaaS, only through the Cloudsite), copy, and
use the product listed on such Order Form in accordance with the specific
License set forth for each such product on the Order Form and, in any event,
solely regarding wafers or components designed, tested, assembled, and/or
manufactured by or for Licensee; and

 

 

(ii)

access, copy, and use the Documentation solely in support of permitted use of
the Software.

 

3. Hosting of the Software by a 3rd Party Provider. PDF hereby consents to
Licensee hosting the Software at/by a 3rd party provider, subject to Licensee
providing PDF with the name and location of such 3rd party provider. In such
case, the location of such 3rd party provider’s servers on which the Software is
installed is deemed to be contained within the definition of Licensee’s
“Designated Site.” If Licensee desires to re-host the Software, internally on
servers with different host IDs, etc., or at a different 3rd party provider from
where the Software was originally installed, PDF agrees to provide replacement
license file(s) at no cost to Licensee, subject to Licensee being current on all
M&S obligations (if any) for Software then under license from PDF. In all other
cases, including if the Licensee is not current on such M&S, Licensee shall pay
to PDF a fee of two thousand five hundred USD ($2,500) for each new license file
requested by Licensee and fulfilled by PDF, which the Parties agree to document
on an Order Form. In the event of unauthorized disclosure or use by any such 3rd
party of PDF’s Confidential Information, and notwithstanding any general
limitation of liability, Licensee hereby agrees to hold PDF harmless for loss or
damage arising therefrom.

 

 

Page 1 of 5
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 

 

4. Eval Software. From time to time hereunder, as mutually agreed by the
Parties, PDF may grant to Licensee short-term licenses to Eval Software at no
charge, which (i) Eval Software is subject to the general terms and conditions
of this Agreement with the specific term, site, TPID/CPU/hostID (as applicable)
and maximum number of concurrent Licensed Users set forth in the license file
issued by PDF for such Eval Software; and (ii) shall only be used by Licensee
for evaluation purposes.

 

5. Related Services. If included on an Order Form and subject to payment of the
applicable fees, PDF will provide at a mutually agreed upon time:

 

 

(i)

installation services, consisting of the initial addition of the Software to
Licensee’s computing environment at the Designated Site(s), other agreed
installation site, and/or if with respect to PDF’s tool-specific software, on a
Designated Tool, along with successful demonstration of output reports using
sample data;

 

 

(ii)

training on the Software to the Licensed Users;

 

 

(iii)

other services as specified in an Order Form (e.g., integration or engineering
services); and,

 

 

(iv)

M&S Services, which in the case of TBLs, shall run with the License Term, and
which, in the case of a perpetual license that requires installation/integration
services, the initial period for which, notwithstanding anything to the
contrary, shall start no later than two (2) months after initial delivery of the
first license file for such Software.

 

To support Licensee’s order of the types of services listed in (i) – (iii) above
(each, a “Service,” and, collectively, the “Services”), Licensee will provide
computer input/output facilities, assistance and computer time as reasonably
requested as necessary for PDF to perform such services. All M&S Services shall
be performed by PDF from PDF’s locations only. Licensee shall pay PDF the fees
for Services and M&S Services, if any, set forth in the applicable Order Form,
including, if set forth therein, reimbursement to PDF for actual reasonable
travel and other out-of-pocket expenses incurred by PDF in connection with
providing such services. For the avoidance of doubt, PDF is under no obligation
to support Eval Software in any way, or to provide any improvements,
enhancements, modifications, updates or releases to or for Eval Software.

 

6. License Restrictions. As each such scenario applies, Licensee (including its
employees and contractors) shall not, and shall have no right to: (i) reverse
engineer or decompile any Licensed Materials, or otherwise attempt to derive or
modify the source code of, or any processes, techniques, methods,
specifications, protocols, algorithms, interfaces, data structures or other
information embodied or used in, any Licensed Materials (except as may be
required by law for interoperability); (ii) disclose or make accessible any
Licensed Materials to any person or entity that is not a Licensed User or
Authorized Contractor; (iii) rent, lease, loan, sell or otherwise distribute any
Licensed Materials or provide data processing services using Licensed Materials
to a third party; (iv) transfer tool-limited or tool-type-limited Software from
the tool or tool-type, as applicable, on which it was originally installed or
for which it was licensed (as set forth in the applicable Order Form),
respectively; or, (v) use any 3rd-party programs delivered to Licensee by PDF
hereunder with any program other than the Software or other than in accordance
with this Agreement, including any additional terms and conditions applicable to
such 3rd-party programs that are set forth under that section entitled
“3rd-Party Specific License Terms” at http://www.pdf.com/definitions.

 

7. Reservation of Rights; Confidentiality. As between the Parties, all rights
relating to the Licensed Materials not expressly granted hereunder to Licensee
are reserved and retained by PDF. PDF may access and use info/data resulting
from Licensee’s use of, and feedback on, PDF Software, Services and/or
Application for ensuring compliance with PDF’s license terms, general product
development, and benchmarking purposes. Notwithstanding anything to the
contrary, PDF exclusively owns (and Licensee will not use except as permitted
under this SLA) electrical characterization technology, software (including
Software, as defined below), hardware provided and owed by PDF for use with the
Software (including third party software included/installed on such hardware,
“Hardware”), and proprietary methodologies (including, without limitation,
documentation related to any of the foregoing, solutions/package and pricing
information, license terms and conditions, database schema, configurations, data
formats, product performance and roadmap plans, and related methodologies and
services proposals), as well as scripts and programs written to PDF’s API to
load data into PDF’s software (sometime called filter plans or templates). Each
Party agrees to not use any of the other Party’s confidential or proprietary
information learned during the course this Agreement or in connection with the
license or potential license of PDF’s software or provision of services other
than as permitted under this Agreement, and shall protect against the
unauthorized use or disclosure of all such information using the same degree of
care, but no less than a reasonable degree of care, that it uses to protect its
most valuable confidential and proprietary information. Neither Party shall
disclose the financial or other terms of this Agreement without the prior
written consent of the other Party; provided, however, that Licensee hereby
authorizes PDF to issue a press release to the public generally announcing
Licensee as a customer of the Software and, where applicable: (a) disclose this
SLA (and any amendments hereto) and all Order Forms hereunder to licensors of
included or enabling technology or software only in connection with royalty
reporting to such entities, if any; and, (b) identify Licensee (using Licensee’s
logo in such regard) as a commercial licensee of the Software, including by
making reference thereto on the PDF website (www.pdf.com) and other public
presentation materials. In addition to information about the pricing and
configuration of the Software, Licensee acknowledges that the Licensed Material
itself constitutes the confidential information of PDF, and agrees, in any
event, not to disclose PDF’s confidential information to any person or entity
that is a competitor or potential competitor of PDF (as determined by PDF in its
sole discretion), unless approved in advance in writing by PDF. For the
avoidance of doubt, Authorized Contractors and 3rd-party service providers
engaged by PDF, if any, are deemed approved by PDF. Notwithstanding anything to
the contrary, both Parties are expressly allowed to disclose the terms of this
agreement to (i) Other Company’s Affiliates or (ii) pursuant to the order or
legal requirement of a court or other governmental body, however, such party
shall provide prompt notice to the other party so that it can seek a protective
order or otherwise protect its interests.

 

Page 2 of 5
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 

 

8. Warranty. Eval Software as described in Section 4 is provided “AS IS”. In the
event of other installed Software, PDF warrants to Licensee that, during a
period of ninety (90) days following full execution of this Agreement,
regardless whether data integration and data loading has started or not, (the
“Warranty Period”), the Software will be free of Errors. If during the Warranty
Period Licensee submits an Error notification to PDF in accordance with the
procedures set forth in the applicable M&S Service terms and conditions, PDF
will, at PDF’s expense, use commercially reasonable efforts to correct the Error
identified in such notice, provided that if PDF is unable to correct the Error
within ninety (90) days of such submission, Licensee will have the right to
terminate this Agreement for a refund of the license fees for the defective
Software as well as M&S Services fees for such defective Software that are
actually paid by Licensee for the period during which the unresolved defect
occurred. For clarification and notwithstanding anything to the contrary, any
fees paid by Licensee for Services performed and Hardware are not refundable. If
PDF is not able to correct the Error within ninety (90) days and Licensee does
not terminate this Agreement within ninety (90) days, of such submission,
Licensee may not terminate this Agreement for such Warranty Issue thereafter. In
such case, when and if available, PDF may in its discretion implement such fix
in a future update of the Software (i.e. an update release), but is under no
obligation to do so on any schedule or at all. For clarification, feature
requests are not covered under this Warranty. In the case of Software that is
hosted by a third party, PDF further warrants to the service level commitments
for software as a service (“SAAS”) set forth at http://www.pdf.com/support. The
foregoing constitutes PDF’s sole and exclusive liability, and Licensee’s sole
and exclusive remedy, in connection with any breach of the warranties granted by
PDF hereunder. The foregoing will not apply:

 

 

(i)

to the extent that an Error is due to causes that are external to the Software
or otherwise beyond PDF’s reasonable control, including, without limitation,
natural disasters, fire, smoke, water, earthquakes, lightening, electrical power
fluctuations or failures, failure of electronic or mechanical equipment or
communications lines, telephone or other interconnect problems, general
inoperability of the internet, or hardware or software not provided by PDF;

 

 

(ii)

if the Software has been neglected, misused, or otherwise used in a manner not
in compliance with the Documentation or this Agreement;

 

 

(iii)

if the Software has been improperly installed (other than by PDF or a service
provider engaged by PDF);

 

 

(iv)

if there has been a modification or attempted modification of the Software
(other than by PDF or a service provider engaged by PDF);

 

 

(v)

if Licensee has refused or otherwise failed to implement corrections, updates,
enhancements, new releases, or other modifications that PDF has provided or
recommended; or

 

 

(vi)

in the case of Software that is hosted by a third party, in the event of a Force
Majeure that negatively affects PDF’s (or a third party service provider’s)
ability to provide access to, or use of, the hosted Software.

 

9. Limits. EXCEPT FOR THE EXPRESS WARRANTY SET FORTH IN SECTION 8, PDF MAKES NO
WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE WITH RESPECT TO THE
LICENSED MATERIALS OR ANY SERVICES PROVIDED BY PDF (OR A SERVICE PROVIDER
ENGAGED BY PDF) HEREUNDER, OR ANY OTHER ASPECT OF THIS AGREEMENT. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, PDF EXPRESSLY DISCLAIMS ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, TITLE, NON-INFRINGEMENT AND FITNESS FOR A
PARTICULAR PURPOSE, AND ANY WARRANTIES ARISING FROM A COURSE OF DEALING, COURSE
OF PERFORMANCE, USAGE OR TRADE PRACTICE. PDF’s entire liability to Licensee for
damages or other amounts arising out of or in connection with Licensed Materials
and services provided by PDF (or a service provider engaged by PDF) hereunder,
or any other aspect of this Agreement shall not exceed the license fees actually
received by PDF from Licensee under the Order Form(s) directly connected to such
damage (or, if no fees are paid to PDF, U.S. $1,000). IN NO EVENT SHALL PDF BE
LIABLE FOR ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR
SPECIAL DAMAGES OR ANY DAMAGES FOR LOST PROFITS, LOST DATA OR LOST BUSINESS,
EVEN IF PDF HAS BEEN ADVISED AS TO THE POSSIBILITY OF SUCH DAMAGES. The
limitation of liability and disclaimer of warranties in this Section 9 apply
regardless of the form in which an action (legal, equitable or otherwise) may be
brought, whether in contract, tort, or otherwise. The limitation of liability,
disclaimer of warranties, exclusivity of remedies and other limitations set
forth in this Agreement are an essential element of the bargain between the
Parties (without which PDF would not have entered into this Agreement) and will
apply even if a remedy fails in its essential purpose. Licensee acknowledges
that the fees paid under this Agreement reflect the allocation of risk set forth
herein and PDF would not enter into this Agreement without this limitation of
liability, disclaimer of warranties, and exclusivity of remedies.

 

For clarification, any recommendation provided by PDF regarding any Hardware or
3rd party software for the Software to operate as intended in the Documentation
is purely recommendation based on PDF’s experience and typical usage of the
Software. Licensee is responsible to make changes and / or make investment and
improvement over time to maintain satisfactory performance of the Software based
on Licensee’s usage, computing environment, and performance. PDF is not
responsible for any such recommendation, including whether the Hardware or 3rd
party software recommended will function as intended with the Software or that
the Software will function as intended in the Documentation with the recommended
Hardware and software.

 

From time to time, PDF may provide an Update to the Software that is generally
availability to customers and PDF may provide guidance to Licensee on upcoming
Updates. Such guidance, including but not limited to content (i.e. expected
features and functionality) and schedule, shall not constitute any commitment or
obligation on PDF, and PDF may change its release content or schedule from such
guidance in its sole discretion. Licensee may provide recommendations and / or
request Errors (e.g., bug fixes) and /or feature enhancements, and it is at
PDF’s sole discretion whether to implement such Error Correction and/or
enhancement and, if so, when to implement. Licensee shall have no right to
withhold any payment due to PDF’s decisions regarding such guidance, release
schedule, requests, or the quality of any Error Correction and/or enhancement.
For the avoidance of doubt and notwithstanding anything to the contrary, no fees
paid hereunder are for, or entitle Licensee to receive, PDF Services to speed up
certain Error Corrections and /or feature enhancements specifically requested by
the Licensee.

 

Page 3 of 5
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 

 

When PDF provides an Update, it is Licensee’s responsibility to test such Update
in Licensee’s environment to make sure that it works properly for the tasks
Licensee conducts. PDF does not guarantee any Update will be Error free. In any
event, no warranty hereunder applies to any Update. Updates are provided “AS
IS”. No PDF Services for additional testing support is included in this
Agreement (including under M&S fees) for PDF to conduct such test in Licensee’s
environment.

 

At PDF’s sole discretion, PDF may choose to retire certain features, stop
supporting certain versions (other than as committed in the M&S Services),
and/or change the software architecture and / or operating system it works on,
which may or may not be aligned with Licensee’s practice. Licensee shall not
withhold any payment to PDF for previously purchased Software related to such
changes.

 

Licensee only licenses the Software modules and/or features covered under an
Order Form. For clarification, (i) certain PDF products require a database and
certain hardware to operate as intended, about which Licensee has been advised,
and, if not included on an Order Form then Licensee is responsible for providing
such compatible database/hardware for utilization of the Software and PDF has no
liability, and Licensee has no termination rights, for failure of the Software
to operate as intended due to Licensee’s failure to acquire/provide such
database or hardware; and, (ii) this SLA does not include any optional,
separately priced features/modules or software product with substantially new or
additional significant features that may be developed by PDF in the future and
made generally available to its customers.

 

10. Indemnification. PDF shall defend, indemnify and hold harmless Licensee,
Licensee’s Affiliates, and their respective directors, employees and agents
(collectively, “Indemnitees”), from and against any losses, liabilities,
damages, claims or expenses resulting from any third party claim for
intellectual property infringement brought against any Indemnitees in
consequence of the exercise by Licensee or its Affiliates of the rights granted
under this SLA (a “Claim”) if: (a) Licensee promptly notifies PDF in writing of
the Claim; (b) gives the PDF sole authority, at the PDF’s sole expense, using
counsel reasonably acceptable to Licensee, to direct and control the defense and
any settlement and compromise negotiations; provided, however, that Licensee
shall have the right to participate at PDF’s expense in any such settlement and
compromise negotiations that would require any changes to the Software or terms
of this SLA or that would require any action or restraint of action by the Other
Party and that Other Party shall have the right to approve any settlement that
would require any changes to the Software or terms of this SLA or that would
require any action or restraint of action by Other Party (which approval shall
not be unreasonably withheld); and (c) Licensee provides PDF, at PDF’s expense,
with such disclosure and assistance of Licensee as may be reasonably required to
defend any such Claim. If PDF does not promptly undertake defense of any such
Claim after notice of same from Licensee, Licensee shall be entitled but not
required to undertake the defense of such Claim and shall have the right to
direct and control the defense and any settlement and compromise negotiations
concerning such claim with counsel selected by Licensee and that PDF shall have
the right to approve any settlement (which approval shall not be unreasonably
withheld); all at PDF’s expense. For the avoidance of doubt, Licensee’s election
to undertake or not to undertake such defense will not limit in any way PDF’s
indemnification obligations hereunder. Licensee's failure to perform any
obligations under this Section 10 will not relieve Licensor of its obligations
under this Section 10 except to the extent that Licensor can demonstrate that it
has been materially prejudiced as a result of such failure. PDF shall not be
responsible for indemnification hereunder to the extent the claimed infringement
arises out of or resulting from Software that has been used in a manner not in
material compliance with the Documentation or this Agreement, improperly
installed (other than by PDF or a service provider engaged by PDF or recommended
by PDF), there has been a modification or attempted modification of the Software
(other than by PDF or a service provider engaged by PDF or recommended by PDF),
or if Licensee has refused or otherwise failed to implement Updates or other
modifications that PDF has provided or recommended in writing. Without limiting
the foregoing, if a Claim is asserted or appears likely or if Licensee’s use of
any Software or any component thereof is enjoined or threatened to be enjoined,
PDF shall, at PDF’s sole cost and expense, modify the allegedly infringing
Software, procure any necessary license, or replace the Software with a
non-infringing substitute or, if neither of the foregoing is possible
notwithstanding PDF’s best efforts, then PDF shall refund to Licensee all fees
paid under this Agreement for the allegedly infringing Software, less a pro-rata
amount (the period of time compared to the total purchased license term of such
Software time applicable license fees) for any use Licensee enjoyed prior to any
such Claim. THIS SECTION 10 SETS FORTH LICENSEE’s EXCLUSIVE REMEDY, AND PDF’S
EXCLUSIVE OBLIGATION AND LIABILITY, IN CONNECTION WITH ANY MISAPPROPRIATION OR
INFRINGEMENT OF THIRD PARTY RIGHTS IN CONNECTION WITH ANY SOFTWARE PROVIDED TO
LICENSEE BY PDF HEREUNDER. PDF’s indemnification obligations hereunder shall not
be subject to any limitation of liability provisions herein.

 

11. Duration; Term. This SLA enters into force on the Effective Date above and
continues until (a) terminated by either Party upon fifteen (15) day advance
written notice to the other Party delivered to the address/email set forth in
the signature blocks below; (b) Licensee undergoes a Change of Control, in which
case it terminates effective as of the date of the closing of such Change of
Control, unless PDF consents in writing to the transfer of this Agreement and
all then-valid Licenses hereunder to the surviving corporation; or (c) Licensee
commits a breach of Sections 6 or 7, which is not cured within 2 days of written
notice by PDF, in which case it terminates effective as of the second day
following the date of notice by PDF. Upon any termination of this Agreement (i)
by PDF for Licensee’s breach or Change of Control, the rights and obligations of
the Parties and all then-valid Licenses under Order Forms shall terminate, or
(ii) by either Party for any other reason, the rights and obligations of the
Parties shall terminate but all then-valid Licenses under Order Forms shall
continue; except in each case, that (X) Sections 6 - 11 herein as well as
supporting definitions incorporated by reference shall survive such termination;
and, (Y) Licensee’s liability and obligation to pay all fees or other amounts
under all Order Forms will also survive such termination and be immediately due.
Notwithstanding any license duration set forth in an Eval Software license file,
either Party may terminate an Eval Software license, for any or no reason, upon
written notice (email sufficient) to the other Party.

 

Page 4 of 5
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 

 

12. Regulatory.

 

 

(i)

Export Control. Other Company acknowledges that the certain of the software,
technology, services and/or other products that PDF makes available to Other
Company (collectively “Products”) are subject to export controls under the laws
and regulations of the United States, including the Export Administration
Regulations1 and the sanctions administered by the Office of Foreign Assets
Control. Other Company confirms that it will not: (A) Export, re-export,
transfer or provide Products to any country or region that is subject to a
United States Government export embargo (currently: North Korea, Cuba, Iran,
Sudan, Syria and the Crimea Region), or to any entity or person located in any
such embargoed country or region; (B) export, re-export, transfer or provide
Products to any entity or person on a U.S. government list of prohibited or
restricted parties or for which a U.S. export license would be required; or (C)
use, or allow any third party to use, any of the Products in any activities
related to: (i) the development, production, storing or testing of nuclear,
chemical or biological weapons or missiles, (ii) any other military end-use, or
(iii) any military end-user.

 

 

(ii)

Anti-bribery Regulation. The Parties acknowledge that the proposed transactions
are subject to various anti-bribery laws, including without limitation the U.S.
Foreign Corrupt Practices Act2 (“FCPA”), prohibiting giving or offering money or
an item of value for the personal benefit of a government official, political
leader, or political party to influence official action or obtain an improper
advantage. Each Party confirms that it will comply with the FCPA and other
applicable anti-bribery laws.

 

13. Misc. This Agreement will be: (i) in the case that Other Company is
registered or located in the jurisdiction of the People’s Republic of China,
governed by the laws of Hong Kong, and PDF and Licensee consent to the exclusive
jurisdiction and venue of the Hong Kong International Arbitration Centre
(“HKIAC”), in accordance with its HKIAC Administered Arbitration Rules (“HKIAC
Rules”) in force when the Notice of Arbitration is submitted; the arbitral
tribunal shall consist of three (3) arbitrators, with each Party nominating one
arbitrator, and the Parties shall mutually agree on (or in the absence of such
agreement, HKIAC shall appoint) the arbitral chair, who shall have a nationality
other than that of the Parties. The seat of arbitration shall be Hong Kong, the
arbitration proceedings shall be conducted in English, and the arbitral award
shall be final and binding on both Parties; and (ii) in the case that Other
Company is registered or located in any other jurisdiction, then governed by the
laws of the state of California without regard to any rules governing conflicts
of laws, and PDF and Licensee consent to the exclusive jurisdiction and venue in
the state and federal courts sitting in Santa Clara County, California.
Notwithstanding the foregoing, either Party may seek injunctive or other
equitable relief under this Agreement in any court of competent jurisdiction.
The Parties agree that the United Nations Convention on Contracts for the
International Sale of Goods (1980) is specifically excluded from and shall not
apply to this Agreement.  This Agreement incorporates by reference those
generally-applicable definitions and additional terms and conditions at
http://www.pdf.com/definitions and in the “General Support & Maintenance Terms”
at http://www.pdf.com/support. Other than with respect to the additional terms
incorporated herein by reference, which may be updated by PDF as set forth in
such incorporated terms and conditions, this Agreement may only be amended by a
writing signed by an authorized representative of each Party.  Notwithstanding
anything to the contrary, no terms and conditions included on or referenced in
any PO shall be construed to be an amendment of this Agreement, unless
specifically so stated and signed by both Parties. This Agreement may be
executed in one or more counterparts and electronically/digitally or by exchange
of electronic images of a Party’s signature (whether by fax, scanned image sent
via email, etc.), each of which is deemed an original and all of which together
shall constitute one and the same Agreement.

 

WHEREUPON, the Parties have caused their duly authorized representatives to
execute this SLA.

 

PDF Solutions, Inc.
2858 De La Cruz Boulevard
Santa Clara, CA 95050 (USA)
+1-408-280-7900
legal.department@pdf.com

Advantest Corporation
1-6-2 Marunouchi
Chiyoda-Ku, Tokyo 100-0005
Japan

Email: _____________________________________

 

 

By: /s/ ADNAN RAZA   By: /s/ DOUGLAS LEFEVER  

 

Printed Name: Adnan Raza   Printed Name: Doug Lefever  

 

Title: EVP, Finance and CFO   Title: President and CEO               Date: Jun
29, 2020   Date: 6-29-2020  

 

--------------------------------------------------------------------------------

1 15 C.F.R. Parts 730-774.

2 15 U.S.C. §§ 78m, 78dd-1 - 78dd-3.

Page 5 of 5
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 

 

 
elogo.jpg [elogo.jpg]
PDF doc #8406 Amendment #1 to SLA Effective Date: July 29, 2020

 

THIS AMENDMENT #1 TO SLA (the “Amendment”) is effective as of the date above and
is entered into by and between:

 

PDF Solutions, Inc. (“PDF”), a corporation headquartered at 2858 De La Cruz
Boulevard, Santa Clara, CA 95050; and,

 

Advantest America, Inc. (“Licensee”), a company headquartered at 3061 Zanker
Road, San Jose, CA 95134.

 

WHEREAS the Parties have previously entered into that certain Software License &
Related Services Agreement (PDF doc #8116), dated as of March 25, 2020 (the
“Agreement”), which provides general terms and conditions for the license of PDF
Software and provision of related Services to Licensee;

 

WHEREAS the Parties are in parallel with this Amendment entering into that
certain Amended and Restated Master Development Agreement (PDF doc #8437), dated
as of even date herewith (the “Development Agreement”), which provides general
terms and conditions for collaborative development by the Parties of Integrated
Products pursuant to SOWs entered into by the Parties thereunder (as such terms
are defined therein);

 

WHEREAS the Parties are in parallel with this Amendment entering into that
certain Commercialization and Support Services Agreement (PDF doc #8277), dated
as of even date herewith (the “Reseller Agreement”), which provides general
terms and conditions for resale by one Party of the other Party’s Technology
included in an Integrated Product pursuant to Addenda entered into by the
Parties thereunder (as such terms are defined therein);

 

WHEREAS the Parties desire to establish an exclusive commercial partnership as
set forth herein;

 

WHEREAS the Parties contemplate that the Parties will collaborate on, and PDF
will initially host, develop, and maintain, an Advantest-specific cloud layer on
the Exensio platform as described herein (the “AC Project”);

 

WHEREAS the Parties now wish to license Software and provide related Services
under the Agreement and amend the Agreement regarding such Software and Services
as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties hereby agree as follows:

 

1.

Attachments. This Amendment consists of the Agreement which is incorporated by
this reference and the following, which are attached to this Amendment:

 

A1 Exhibit 1
(“AC Quote”)

Additional Order Form: PDF Quotation [***]

A1 Appendix A SOW #1 (“SOW #1”)

Exensio CloudSite Deployment and Apps Support Statement of Work

A1 Appendix A SOW #2
(“SOW #2”)

DEX Services Configuration Statement of Work

A1 Appendix B ASC #1
(“ASC #1”)

Standard Applications Service Commitment

A1 Appendix B ASC #2
(“ASC #2”)

DEX Applications Service Commitment

A1 Appendix C
(“Configuration Table”)

Initial CloudSite Configuration

A1 Appendix D
(“Price Table”)

Additional Item/Resource Price List

A1 Appendix E
(“Approved List”)

Approved List of DEX Sites

A1 Appendix F
(“Capability/Scalability Targets”)

Agreed Capability/Scalability KPIs

 

 

 
Page 1 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 

 

2.

Advantest Cloud. The “Advantest Cloud” is the combination of two parts, one
contributed by each of the Parties, as follows. The first part of the Advantest
Cloud are “Advantest Customizations,” which are Advantest Technology (as such
term is defined in the Development Agreement; Development of the Advantest
Customizations shall be governed by SOW #2 of the Development Agreement),
comprised of: (a) certain of Licensee’s proprietary applications (and included
APIs) and any enhancement, modification, addition, add-on module, or other code
meant to improve the functionality or usability of Licensee’s proprietary
applications (“Advantest Improvements”) thereto that enable access to each
application through the Exensio CloudSite and provide for interoperability with
Exensio as agreed by the Parties for each such application, and (b)
Licensee-specific content added to PDF’s proprietary database schema (e.g., new
data tables, etc.). The second part of the Advantest Cloud is the “PDF Exensio
Platform,” which is PDF Technology (as such term is defined in the Development
Agreement), comprised of PDF’s Exensio Software (and included APIs) and generic
database schema, templates/filter plans, and related scripts, and Improvements
to each to enable interoperability with the Advantest Customizations.

 

3.

Committed Purchase; Initial CloudSite Configuration and Additional
Items/Resources. In this Amendment, Licensee purchases from PDF, and PDF grants
subject to Licensee’s payment of the applicable fees as set forth in Section 6
below, those certain licenses to Software and related Services set forth in the
AC Quote and further described in SOW #1, SOW #2, ASC #1 and ASC #2 under the
terms and conditions of the Agreement, as amended specific to such purchase as
set forth herein. For the purposes of the licenses granted in this Amendment,
(a) “Licensee” means Advantest America, Inc. and its Affiliates; and (b)
“Authorized Users” means Licensee’s end customers’ personnel, including
contractors, but excluding in any case contractors that are employed by a PDF
Named Competitor (as defined below), which end customer has entered into an
enforceable agreement with Licensee containing certain terms and conditions
governing the access and use of PDF Software that have been mutually-agreed
between PDF and Licensee (each such company, an “Authorized End Customer” and
each such license agreement, a “EULA”). The Exensio Bundle in the AC Quote
includes the specific Exensio Software, with the stated quantity of [***] and
[***] for each, as applicable, initially configured as defined in the
Configuration Table, none of which are [***]. In its discretion, from time to
time during the Project Term, Licensee may add additional [***] or [***] to such
included Exensio Software or expand the initial CloudSite configuration at the
fees for each such item listed in the Price Table, which additional fees shall
be paid by Licensee as set forth in Section 7 below. Without limiting PDF’s
obligations in providing the ramp-up discussed in Section 6, the Price Table
also includes the fees for additional DEX Sites and Apps Engineering Services
resources, which Licensee may also, in its discretion, purchase from time to
time during the Project Term, subject to PDF’s scheduling and resource
constraints. If Licensee elects to purchase any such additional items or
resources, then in each case, such additional items shall be documented in
future PDF Quotes and SOWs, if applicable. As used herein, “PDF Named
Competitors” means the following, [***]: [***].

 

Page 2 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

4.

KPI Targets. The Parties agree that while the combination of the two parts of
the Advantest Cloud is the ultimate objective of the AC Project, Licensee will
receive value from the Exensio CloudSite and Software before full realization of
the Advantest Cloud and, as such, notwithstanding anything to the contrary, the
“Term” for the Software on the AC Quote will start on the date any such Software
is first made available to Licensee, with payments beginning only after PDF
meets the KPI Targets set forth in the Capability/Scalability Targets. The
Capability/Scalability Targets are designed to demonstrate that the Exensio
CloudSite and Software will support the Advantest Cloud vision. PDF will
undertake the activities set forth in A1 Appendix F and demonstrate the
achievement of each KPI Target to Licensee as met. The KPI Targets will each be
deemed accepted by Licensee:

 

 

(x)

on the 14th business day (i.e., not a bank holiday in either California, USA or
Germany) after PDF’s notice that it has met each such KPI Target (“Achievement
Notice”), unless Licensee provides notice within 13 business days of the date of
such Achievement Notice reasonably and in good faith disputing that the KPI
Target was met; or

 

 

(y)

on the 31st day after PDF’s notice (“Default Notice”) that Licensee has failed
at that time to fulfill the dependencies in Column B of the Target Achievement
Activities Table on A1 Appendix F; provided that PDF may only provide a Default
Notice if:

 

 

●

Licensee has failed to provide a dependency in Column B of the Target
Achievement Activities Table on A1 Appendix F such that the overall schedule may
be adversely impacted;

 

 

●

PDF has escalated the request for the dependency to be fulfilled to the project
managers for each Party;

 

 

●

the dependency has not been remedied within ten (10) days after such escalation;
and

 

 

●

PDF has thereafter provided notice to Licensee that PDF is unable to complete
its activities due to Licensee’s failure to fulfill the dependency.

 

PDF will (i) provide documentation refuting any deficiencies that it believes
were in fact met; and (ii) assign resources to remedy all valid deficiencies
until such KPI Target is met and then redeliver an Achievement Notice to
Licensee for such KPI Target. This process shall continue until all deficiencies
have been remediated or deemed accepted pursuant to the foregoing (such date,
“System Acceptance”). Notwithstanding Section 8 of the Agreement, the Warranty
Period with respect to the Software purchased hereunder is revised to begin upon
System Acceptance. For the avoidance of doubt, in addition to the PDF activities
related to the KPI Targets, from August 1, 2020, through July 31, 2025 (the
“Project Term”), the Parties will undertake additional development work toward
the AC Project goal of the Advantest Cloud from time to time as agreed by the
Parties under the Development Agreement.

 

5.

PDF CloudSite; Alternate Cloud Hosting. The Parties agree that PDF shall
initially host the PDF Exensio Platform for Licensee during the Project Term and
deploy/configure and maintain the PDF CloudSite for Licensee and for Authorized
Users, except as set forth in this Section 5 and Section 14 below. Licensee
shall use commercially reasonable efforts to convince Authorized End Customers
to host their access to the Exensio Platform with PDF during the Project Term.
At any time during the Project Term, the Parties agree that:

 

 

(a)

Licensee may install the licensed Exensio Software on [***] (as defined below),
and to the extent such software is included in Licensee’s EULA with an
Authorized End Customer, Licensee may install instances of Exensio Software for
such Authorized End Customers [***];

 

In any of these cases, there is [***]; however, [***] of the Exensio BE (as
defined below) or any Exensio product listed in the AC Quote are limited to
[***] and Authorized Users and the number of such [***] and Authorized Users of
all such [***] hosted instances counts toward the number of [***] in the AC
Quote and, for the avoidance of doubt, shall not decrease the total price in the
AC Quote. PDF will work with Licensee to [***] additional [***] during the
Project Term with resources and size similar to the Configuration Table, Exensio
Bundle, and [***] count in the AC Quote (“Support”).

 

 

(b)

Licensee may request PDF to install Licensee’s proprietary applications in the
PDF CloudSite that do not connect to, or utilize, Exensio in any manner;

 

Page 3 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

In this case, the number of [***] of Licensee’s proprietary applications is not
limited by the number of [***] in the AC Quote.

 

 

(c)

Licensee may request PDF to install Licensee’s proprietary applications in the
PDF CloudSite that connect only to the data access APIs of Exensio (the “Exensio
BE”) and not any APIs of any of the Exensio products listed in the AC Quote;

 

In this case, [***] of the Exensio BE are limited to [***] and Authorized Users
and count toward the number of [***] in the AC Quote.

 

 

(d)

Licensee may request PDF to install Advantest Customizations in the PDF
CloudSite that connect only to the APIs of the Exensio products listed in the AC
Quote (the “Exensio FE”).

 

In this case, [***] of the Exensio FE are limited to [***] and Authorized Users
but are not included in the AC Quote and shall only be authorized by the Parties
on an Integrated Product-by-Integrated Product basis under the Reseller
Agreement, with additional per [***] fees payable to the Selling Party in
accordance therewith (as such terms are defined in the Reseller Agreement).

 

In the case of [***] in either of (a) or (b) above, the Parties shall mutually
agree on a method to authorize, manage, count, and report to PDF such [***]
access to the Exensio BE or any Exensio product listed in the AC Quote before
any such access is granted by Licensee. All cloud resources (e.g., storage and
data transfer) of CloudSites hosted by PDF, including back-ups requested by
Licensee and additional cloud instances hosted by PDF for Authorized End
Customers, if any, that are used in connection with (b), (c), or (d) above count
toward the cloud resources specified in the Configuration Table and included in
the total price in the AC Quote.

 

Without limiting any other provision hereunder, Licensee (including its
Affiliates and [***]) and Authorized End Customers (including Authorized Users),
and automated processes of each, may make use of the Licensed Materials, in
accordance with the license grant and the foregoing requirements, and subject to
all then applicable U.S. export and re-export laws, from any geographic location
wherever situated to facilitate, enable, and support any and all interactions
with, to, from, or between Licensee and its Affiliates and [***] and automated
processes of either, by means of any website or any other technology, means, or
methods now known or hereafter devised to connect thereto.

 

Page 4 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

6.

Approved DEX Sites and PDF Resources; Expected Ramp. The DEX Services will ramp
over time at locations that are mutually-agreed and set forth on the Approved
List (each, a “DEX Site”) [***] (as defined in ASC #2). Licensee may change the
DEX Sites on the Approved List up to [***] in each [***] period, upon notice to
PDF, at which new Approved Site PDF will install a DEX Node within [***] of
[***]. Notwithstanding Section 3 of the Agreement, Licensee may re-host [***] at
DEX Sites up to [***]; fees for re-hosting more times will be mutually agreed as
needed. With respect to PDF resources to support the AC Project, PDF shall
provide PDF Personnel (as defined below) for software development to achieve
goals of the AC Project. For clarity, the software development services set
forth in the below chart are governed by SOW #2 of the Development Agreement.
“PDF Personnel” means PDF’s or Affiliates’ employees or agents of, or any
contractors used in connection with any performance under this Agreement. The
Parties’ expectation of total PDF Personnel needed for the AC Project (expressed
in numbers of FTEs per quarter) and the projected work assignments are generally
as follows:

 

 

Projected FTEs for AC Project

 

 

Projected Services Detail

  Projected

Apps Engineers

Software Developers

AC Project Phase
(time period in Project Term)

Total

FTEs

Data

Integ.

Apps

Support

Feature

Dev.

Solution

Defin.

Solution

Dev.

Deployment Ramp and Solution Definition Focus

1st 3-mos
1st year

[***]

[***]

[***]

[***]

[***]

[***]

Deployment Ramp and Solution Definition Focus

2nd 3-mos
1st year

[***]

[***]

[***]

[***]

[***]

[***]

Advanced Support and Solution Development Focus

3rd 3-mos
1st year

[***]

[***]

[***]

[***]

[***]

[***]

Advanced Support and Solution Development Focus

4th 3-mos
1st year

[***]

[***]

[***]

[***]

[***]

[***]

Advanced Support and Solution Development Focus

2nd year

[***]

[***]

[***]

[***]

[***]

[***]

Advanced Support Focus

3rd year

[***]

[***]

[***]

[***]

[***]

[***]

Advanced Support Focus

4th year

[***]

[***]

[***]

[***]

[***]

[***]

Advanced Support Focus

5th year

[***]

[***]

[***]

[***]

[***]

[***]

 

PDF shall provide the services hereunder in good faith, using at least the same
level, quality and degree of care as used in performing such services for its
other customers, but in no event less than a reasonable level, quality and
degree of care. For reference, (i) “FTE” means 2,000 hours per year or 500 hours
per quarter, and (ii) the amounts in the AC Quote for the VAS Bundle are
computed at the [***], which means that it would take [***] engineers at the
[***] rate to equal the same FTE in the table above. Starting [***] and within
the first full week of each month thereafter during the AC Project, and in
between such intervals at Licensee’s request, if PDF Personnel bill/charge time
to the AC Project for applications support or software developer services during
the just-ended prior month, PDF shall provide a report (“FTE Report”) of the
hours worked by PDF Personnel on the AC Project in the immediately prior month
along with the rate for each such individual (i.e. at the [***] rates for
additional engineering resources set forth in the Price Table). Licensee may
request any PDF Personnel discontinue work on the AC Project by notifying PDF of
Licensee’s objection to such individual on the basis of not being qualified to
perform the assigned work or otherwise adversely impacting the AC Project in any
material respect, setting forth in such written objection the factual basis for
such lack of qualification or such significant adverse impact. In the event of
such an objection, the Parties shall discuss such objection in good faith and
such individual will not thereafter work on the AC Project or bill time if so
agreed in writing by the Parties.

 

Page 5 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

7.

Payment Schedule. The total price on the AC Quote is a single package deal,
fully-committed upon full execution by the Parties of this Amendment, subject
only to (i) Section 8 of the Agreement and (ii) Section 11 (Service Failure
Credits) of this Amendment. The total amount paid by Licensee for the complete
AC Project may include additional fees if, for example, the DEX Sites are
installed earlier than [***], Licensee elects to add [***] or CloudSite
resources, or the Parties agree to add Engineering Services resources, etc. PDF
shall invoice such fees and Licensee shall pay such fees on the following
schedule:

 

Item

Invoice Schedule

TBL Software,

Storage,

Data Transfer Usage, and

Hosted Management Services

•      Fees for the [***], invoiced 100% of the total [***]  amount for such
items upon System Acceptance;

•     Fees for each subsequent [***] period after System Acceptance invoiced
100% of the total [***] amount for such items plus the amount for additional
resources used and not previously billed through each such invoice date on the
date that is [***] before the start of each such subsequent period; and

•      Fees for additional resources used but not previously billed, invoiced
100% of such total amounts on the date that is (a) [***] prior to the end of the
Project Term and (b) the end of the Project Term.

DEX Services

•      Fees for the [***], invoiced [***] of the total [***] amount (upon
completed installation of the DEX Node at each DEX Site [***] from such date
through the end of [***]) or, if sooner:

•      [***] of the total [***] amount  on the date that is [***] after the last
signature on this Amendment ([***] from such date through the end of the [***]);

•      [***] of the total [***]  amount on the date that is [***] after the last
signature on this Amendment ([***] from such date through the end of the [***]);
and

•      [***] of the total [***] amount on the date that is [***] after the last
signature on this Amendment ([***] from such date through the end of the [***]).

•      Fees for each subsequent [***] period invoiced [***] of the total
[***] amount for such items on the date that is [***] before the start of each
such subsequent period.

Engineering Services (Apps)

•      Fees for the [***], invoiced 100% of the total [***] amount for
[***] upon System Acceptance;

•      Fees for each subsequent [***] period after System Acceptance, invoiced
100% of the total [***] amount for [***] on the date that is [***] before the
start of each such subsequent period;

•      Fees for additional FTEs assigned by the Parties but not previously
billed, invoiced 100% upon such assignment.

 

At the end of the Project Term but only after System Acceptance by notice to PDF
no less than [***] prior to the end of the Project Term, Licensee shall have the
right to renew the Project Term for all of the Exensio Bundle, Hosted Management
Services, VAS Bundle, and DEX Services contained in the AC Quote, with the
renewal term to be no more than [***] ("Renewal Term"), in which case PDF may
increase fees for such Software and Services, to be effective at the
commencement of the Renewal Term; provided that (i) PDF notifies Licensee, in
writing, of such increase at least [***] prior to the end of the Project Term;
and (ii) in no event shall any increase in any fees exceed (a)[***] of the [***]
charges in effect for the last expiring [***] Project Term if Licensee is
renewing the Term for a minimum period of [***], (b) [***] of the charges in
effect for the last expiring [***] of the Project Term if Licensee is renewing
the Term for a minimum of [***], and (c) [***] of the charges in effect for the
last expiring [***] of the Project Term if Licensee is renewing the Term for
[***]. Prior to the commencement of the Renewal Term, the Parties agree to
negotiate in good faith the terms of at least one renewal period subsequent to
the Renewal Term (including pricing, pricing increases and any updates to the
lists of Advantest Named Competitors and PDF Named Competitors).

 

8.

Disputed Amounts. With respect to the Software and Services included in the AC
Project, Licensee may reasonably and in good faith dispute an invoiced amount
within [***] after Licensee’s receipt of an invoice, provided Licensee promptly
pays the undisputed portion of the invoice and notifies PDF of such dispute. The
Parties will negotiate in good faith to resolve any payment dispute within [***]
of Licensee’s notice of dispute. If any undisputed amount invoiced in accordance
with the above schedule is more than [***] overdue, PDF may, without limiting
its rights or remedies, suspend access to Software and all Services until such
undisputed amounts are paid in full. PDF will provide Licensee’s CFO written
notice (email sufficient) that Licensee’s account is overdue at least [***]
prior to suspending Software access and/or Services. Notwithstanding the
foregoing, PDF shall only suspend or disable the minimum portion of the Software
and/or Services necessary to remediate the issue giving rise to the suspension
until the outstanding accounts are resolved; provided that PDF shall not be
permitted to suspend or disable any Software or Services due to a good faith
dispute regarding an amount invoiced hereunder.

 

Page 6 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

9.

Disaster Recovery. With respect to the Software hereunder, Licensee may make a
reasonable number of copies of the Software (including older versions thereof)
and validate the stability and functionality of such Software (and versions
thereof) in connection with its disaster recovery efforts and to facilitate its
or its customers’ business continuity plans.

 

10.

Steering Committee. Licensee and PDF shall establish a “Steering Committee” to
oversee and manage the AC Project. The Steering Committee shall include up to
[***] management officials from each of PDF and Licensee. Each Party may change
the individuals serving on the Steering Committee and shall advise the other
Party of any such change prior to the next Steering Committee meeting. The
Steering Committee is responsible for [***]. The Steering Committee shall meet
no less than [***] or as mutually determined to be appropriate. In the event the
Parties need [***] between scheduled Steering Committee meetings, ad hoc
executive meetings may be scheduled. At Licensee’s option, Licensee may request
(a) that PDF provide Licensee with [***], (b) [***], as may be determined by the
Steering Committee from time to time during the Project Term.

 

11.

Service Failures Credit. With respect to the Exensio CloudSite and Hosted
Management Services included on the AC Quote and those service commitments set
forth on SOW #1, if Licensee experiences, due to no fault of its own
systems/users or any acts of nature affecting users of internet/cloud services
in general, more than [***] service level failures of those defined as [***] in
SOW #1 affecting [***] without resolution or downgrade for more than [***] each
and no more than [***] total, as verified/duplicated by PDF, in excess of both
Scheduled and Unscheduled Downtime (“Critical Service Failures”), during a
trailing [***] period, then PDF shall pay to Licensee a penalty of [***] per
[***] of such excess downtime, not to exceed [***] per incident per each [***]
period of the Project Term or [***] cumulative total over the Project Term,
which amount will be offset against (i.e. credited toward) the total due to PDF
in the next invoice after such penalty is assessed. This penalty credit will be
PDF’s only liability for such failures and Licensee’s only remedy therefor. If
[***] Service Failures exceed [***] in excess of both Scheduled and Unscheduled
Downtime in any [***] period (a “Catastrophic Service Failure”), Licensee shall
have the right to terminate the Agreement upon written notice to PDF and shall
retain all other remedies available under the Agreement; provided, however, that
if Licensee fails to notify PDF of an alleged breach of contract due to excess
downtime within [***] after the end of [***] period in which it occurs, then
Licensee hereby waives all rights to pursue it under the Agreement.

 

12.

Exclusivity. Due to the significant Background Technology that each Party brings
to the Advantest Cloud as envisioned by the Parties, during the Project Term,
(a) Licensee shall [***] with any third party [***] and (b) PDF shall not [***]
with any Advantest Named Competitor [***]. “Advantest Named Competitor” means
any of the following entities or their Affiliates: [***]. For the avoidance of
doubt, nothing herein shall (or shall be interpreted to) restrict PDF from
offering, licensing, or otherwise commercializing, without restriction, any PDF
Property and any PDF-Owned Developed Technology, including any base (i.e.
"generic") Exensio products, APIs included therein, related schemas, and
scripts, and any Improvements to any of the foregoing during the Project Term.

 

13.

Security. As part of the Services described in the AC Quote, PDF and its
subcontractors shall provide those administrative, physical, and technical
safeguards for protection of the security, confidentiality, and integrity of
Licensee data as described in the Agreement, this Amendment, and attachments.
PDF represents and warrants that these technical safeguards reflect standard
commercial practices. PDF further represents and warrants that it will not
substantially modify the administrative, physical, and technical safeguards for
protection of the security, confidentiality, and integrity of Licensee data to
decrease protections of Licensee data. Further, PDF will perform a SOC 2 Type 1
review no later than [***], and thereafter perform an annual SOC 2 Type 2 review
of the CloudSite using a certified auditor and provide Licensee with a SOC 2
Security, Availability & Confidentiality Report upon each audit completion. PDF
also represents and warrants that data in Licensee’s CloudSite is logically
segregated from other PDF customers' environments on its and its
subcontractor(s) systems. Both Parties agree to comply with all applicable
privacy and data security laws governing the respective activities of the
Parties under the Agreement and this Amendment. Further, PDF will: (a) be
responsible for compliance with the Agreement and this Amendment by PDF
Personnel; (b) be responsible for the security, accuracy, quality and legality
of access by PDF and/or its subcontractors as part of the Services of Licensee’s
data, including with respect to applicable laws; (c) have limits in place on
which PDF Personnel can access Licensee’s data to those with a legitimate
business need to know to further the AC Project and further as required by
applicable law; and (d) after System Acceptance, promptly commence the ISO 27001
certification process and will use its best commercial efforts to become ISO
27001 certified within [***] of [***]. PDF has not directly purchased and shall
not directly purchase or knowingly use during the Project Term any products or
services, and any PDF Personnel included on an FTE Report will not directly or
otherwise knowingly use products, from Huawei Technologies Company, ZTE
Corporation, Hytera Communications Corporation, Hangzhou Hikvision Digital
Technology Company, Dahua Technology Company, or any of their respective
Affiliates (collectively, “Restricted Technology”). The Parties will work in
good faith and collaborate as reasonably requested during the Project Term to
develop their own policies and practices to mitigate risk associated with the
use of Restricted Technology by each Party’s contractors.

 

Page 7 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

14.

License File [***]. Subject to Licensee’s [***] of [***] services [***],
establishment and maintenance of an [***] with such [***], and Licensee’s
payment of all costs associated with establishing and maintaining such [***],
[***] for an [***] for the [***]. Upon reasonable notice to PDF, Licensee (or
its designee) will have the right to review and test the [***] at the PDF’s
site. Within [***] of the Effective Date of this Amendment, PDF will enter into
[***] providing for [***] the license files [***] upon the [***]. A [***] will
be [***] the following (each, a “[***]”): (i) PDF has [***]; (ii) [***] PDF for
the [***]; (iii) the [***] for PDF; (iv) any other [***] involving PDF’s [***]
within [***]; (v) PDF has [***], specifically; (vi) PDF has [***] an Advantest
Named Competitor that [***]. Subject to payment by Licensee to [***] as/when due
in accordance herewith, Licensee’s [***] license file and the Software shall be
limited to the specific license grants herein, hosted by Licensee or [***].
Licensee agrees not to exercise the foregoing [***] until [***] of a [***].

 

15.

Reseller Activities. To enable Authorized End Customers to access Integrated
Products, the Parties intend to enter into one or more Addenda under the
Reseller Agreement as such Integrated Products are defined and developed under
the Development Agreement. The Parties shall negotiate the revenue share between
the Parties for either Party’s license of such Integrated Products related to
the AC Project, and other product-specific terms and conditions, in good faith.

 

16.

Insurance Requirements. PDF agrees to procure and maintain during the Project
Term, at PDF's own cost and expense, the following minimum liability limits:

 

 

●

Worker's Compensation and Employer's Liability insurance within statutory
limits;

 

 

●

Public Liability and Property Damage Liability insurance under the comprehensive
general liability form, with limits of liability of no less than [***],
including contractual liability coverage for the indemnity obligations of this
Agreement, and a Products/Completed Operations Endorsement;

 

 

●

Excess Liability insurance, under the umbrella form, with a limit of liability
of no less than [***] each occurrence.

 

 

●

Technology errors & omissions covering negligent acts and omissions in
connection with the Service of at least [***] per claim and annual aggregate
with respect to the following coverages: Network Security Liability, Privacy and
Confidential Data Liability, Data Breach Expenses, Regulatory Fines and
Penalties and Data Recovery expenses. For the avoidance of doubt, coverage must
respond for breaches of security; data theft, destruction, deletion, or
corruption, including unauthorized access, unauthorized use of Confidential
Information, transmission of a computer virus or other type of malicious code;
and any act rendering the failure of technology-based services, infringement on
intellectual property, and violations of federal, state, or foreign security
and/or privacy laws or regulations. This policy must provide coverage for
wrongful acts, claims, and lawsuits anywhere in the world under the Agreement
and must be kept in force during and up to [***] after the term of the Project
Term.

 

Page 8 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

 

●

PDF shall provide a waiver of subrogation against Licensee, regarding the
insurance specified above other than technology errors & omissions Insurance,
except with regards to losses arising from the sole negligence or willful
misconduct of Licensee. PDF shall include Advantest America, Inc. as an
additional insured under the Commercial General Liability policy. In addition,
PDF’s insurance must be designated as primary. PDF shall endeavor to provide
Advantest with at least thirty (30) days of advance written notice of the
expiration, cancellation, or termination of any insurance policy providing any
of the above coverage. PDF agrees that it shall not accept a purchase order or
perform any services under this Agreement until such time as it may have in
force insurance in the forms and of the types specified herein. Appropriate
certificates or other evidence of such insurance coverage shall be provided to
Advantest promptly, upon request.

 

 

●

Licensee reserves the right to request other reasonable forms of insurance by
giving PDF written notice of said additional requirements. The procurement and
maintenance of insurance specified in this Section shall not limit or affect any
liability which the PDF might have by virtue of this Agreement or otherwise.

 

17.

The Agreement is amended to include at Section 14 thereof:

 

 

(i)

Alternative Contracts. Notwithstanding any inconsistent or additional terms and
conditions which may be contained in a purchase order, invoice, voucher,
website, "shrink-wrap" or "click-wrap" or other agreement forms which may
accompany PDF’s Software, only the terms and conditions of this Amendment shall
prevail. Therefore, even if such document is acknowledged or accepted by
Licensee and regardless of any statement to the contrary which may be contained
therein, the inconsistent or additional terms and conditions shall have no force
or effect on this Amendment.

 

 

(ii)

Assignment. Licensee may not assign its rights or delegate its duties under this
Amendment either in whole or in part without the prior written consent of PDF
which shall not be unreasonably delayed or withheld. Any attempted assignment or
delegation without such consent will be void. Notwithstanding the foregoing,
prior written consent shall not be required in the event of Licensee's
assignment of this Amendment, in whole or in part, to an Affiliate, or in the
event of an assignment related to a merger or a sale of substantially all of
Licensee's assets; provided that Licensee provides notice of such assignment as
soon as reasonably practicable and upon such assignment or sale the rights
granted herein shall apply only to the use of the Software as it existed prior
to such assignment or sale.

 

18.

Limitations of Liability. With respect to the AC Project, Section 9 of the
Agreement is amended to be read as applying to [***] liability [***] (i.e.,
[***] total liability is limited) and to a maximum of [***] for claims arising
in any [***] period; provided, however, that [***] recoverable damages for
breaches of confidentiality or license restrictions shall not be subject to such
maximum. In addition, PDF's recoverable damages for breaches of license
restrictions is limited to [***] in total for the initial Project Term (i.e.,
excluding any Renewal). Notwithstanding the foregoing, in the event of a direct
or indirect change of control of PDF to an Advantest Named Competitor,
whereafter PDF or its successor materially fails to fulfill its obligations
hereunder, then Licensee’s recoverable damages for such breaches is limited to
[***] in total for the initial Project Term (i.e., excluding any Renewal).

 

19.

Public Announcement. The Parties will each issue a mutually-agreed press release
contemporaneously to announce entering into this Amendment. The Parties will
also work together to set up and participate in direct phone/video meetings with
mutually-agreed key potential customers of Exensio. Each Party agrees that it
will not, without the prior written consent of the other in each instance: (i)
use in any advertising, publicity or otherwise any name, trade name, trademark,
service mark or symbol owned by the other Party or (ii) represent directly or
indirectly that any product or service has been approved or endorsed by the
other Party.

 

Page 9 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

20.

Misc. This Amendment incorporates by this reference the terms and conditions of
the Agreement, which together with the additional and/or changed terms contained
constitute the Parties’ complete agreement with respect to the subject matter
hereof. Capitalized terms used in this Amendment and the attachments hereto that
are not otherwise defined herein or therein shall have the meanings specified in
the Agreement. All notices provided or required hereunder must be in writing,
for which email to the address specified in the signature block for each Party
below is sufficient. Except for as expressly set forth herein, the terms and
conditions of the Agreement remains unchanged. This Amendment may be executed by
electronic/digital signature, fax copies, or scanned copies (images exchanged
via electronic mail) in counterparts, each of which shall be deemed an original,
but all of which together will constitute one and the same instrument. In case
of discrepancy between the terms and provisions of the Agreement and those of
this Amendment the terms and provisions of this Amendment shall prevail,
including those provisions of this Amendment which specifically amend the
Agreement.

 

[Signatures follow on the next page.]

 

Page 10 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

WHEREUPON, the Parties have caused their duly authorized representatives to
execute this Amendment as of the Effective Date.

 

PDF SOLUTIONS, INC.
2858 De La Cruz Boulevard
Santa Clara, CA 95050 (USA)
(408) 280-7900
legal.department@pdf.com

aDVANTEST AMERICA, INC. 

3061 Zanker Road

San Jose, CA 95134

(408) 456-3600

Email: 

   

By: /s/ JOHN K. KIBARIAN

Printed Name: John K. Kibarian  

Title: President & CEO

Date: July 29, 2020

By:/s/ DOUGLAS LEFEVER

Printed Name: Douglas Lefever                                   

Title: President & CEO

Date: July 29, 2020

 

 

[Signature Page to Amendment No. 1 to the Software License & Related Services
Agreement]

Page 11 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)
elogo.jpg [elogo.jpg]

A1 Exhibit 1: Additional Order Form (“AC Quote”)

 

 

Created Date   [***]

 

PDF Quote Number [***]

 

Pricing Expiration Date [***]

 

Quote Name [***]-Advantest-USA: Exensio CloudSite and DEX Sites

 

Opportunity Owner [***]

Email

 

PO placement Email ar@pdf.com

 

The PDF Quote Number referenced above must be included on all purchase orders.

 

Account Name  Advantest America, Inc.

 

Designated Site(s) Ship To Name Customer's (& Affiliates') facilities and DEX
Sites Advantest America, Inc.

 

 

Product

 

Term Description

 

Start Date

 

End Date

Product

Unit/

License

 

Quantity

Unit Price

(USD)

 

Subtotal

Net Price

(USD)

Exensio [***] TBL

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

Limited [***] License

[***]

[***]

[***]

[***]

Exensio [***] TBL

Included in Exensio Bundle / Term Start: Fixed / Term in Months: 60

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] TBL

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] TBL

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] TBL

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

 

[***] License

[***]

[***]

[***]

[***]

Exensio [***] TBL

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] TBL

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] TBL

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

 

 

PDF Solutions CONFIDENTIAL

 

 

Page 12 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8406 (continued)

 

 

[***] TBL

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] Cloud

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] Cloud

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] Cloud

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] Cloud

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] Cloud

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] Cloud

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

 

[***] Cloud

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] TBL

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] TBL

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Exensio [***] TBL

[***] / Term Start: Fixed / Term in Months: [***]

[***]

[***]

[***] License

[***]

[***]

[***]

[***]

Hosted Management

Includes [***] TBs (production) and [***] TB (Sandbox) [***] storage, as
described in SOW #1

[***]

[***]

Per Year

[***]

[***]

[***]

[***]

 

Quote ID 

PDF Solutions CONFIDENTIAL

 

 

Page 13 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8406 (continued)

 

Services

and ASC #1 (PDF doc #8406) / Term in Months: [***]

             

VAS Bundle

[***] Apps Engineer yearly FTE including VAS9 and VAS12

below / Term in Months: [***]

[***]

[***]

Fixed Fee

[***]

[***]

[***]

[***]

VAS9

Application Engineering Services

As described in SOW #1 (PDF doc #8406) /

Term Start: Fixed / Term in Months: [***]

[***]

[***]

Fixed Fee

[***]

[***]

[***]

[***]

VAS12 Exensio Yield Data Source Integration

As described in SOW #1 (PDF doc #8406) /

Term Start: Fixed / Term in Months: [***]

[***]

[***]

Fixed Fee

[***]

[***]

[***]

[***]

DEX Services

for 3 DEX Sites, as defined in SOW #2 and ASC #2 (PDF doc #8406) / Term Start:
Fixed / Term in Months: [***]

[***]

[***]

Per Year

[***]

[***]

[***]

[***]

DEX Services

for [***] DEX Sites, as defined in SOW #2 and ASC #2 (PDF doc #8406) / Term
Start: Fixed / Term in Months: [***]

[***]

[***]

Per Year

[***]

[***]

[***]

[***]

DEX Services

for [***] DEX Sites, as defined in SOW #2 and ASC #2 (PDF doc #8406) / Term
Start: Fixed / Term in Months: [***]

[***]

[***]

Per Year

[***]

[***]

[***]

[***]

 

DEX Services

for [***] DEX Sites, as defined in SOW #2 and ASC #2 (PDF doc #8406) / Term in
Months: [***]

[***]

[***]

Per Year

[***]

[***]

[***]

[***]

 

Total Price                         $[***]

 

Software License Grant(s)

 

"Limited [***] License" means a license (a) during the Term (as defined in the
General Notes below) for [***] to access and use the included Exensio [***] TBL,
Exensio [***] TBL, Exensio [***] TBL, Exensio [***] TBL, Exensio [***] TBL, and
Exensio [***] TBL, and Exensio [***] TBL up to the included quantity of [***],
and (b) during the Term (as defined in the General Notes below) for [***] to
access and use the included Exensio [***] TBL, Exensio [***] TBL, and Exensio
[***] TBL on up to the included quantity of [***] Licenses.

 

 

PDF Solutions CONFIDENTIAL

 

 

Page 14 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8406 (continued)

 

"[***] License" means a license during the Term for Licensee to [***] the
Software [***], and collect data [***], the stated quantity of [***] and upload
(or have uploaded) such data to a DEX Node at a DEX Site, and for [***] to
access and use the [***] interface included therewith.

 

[***] for Exensio [***] TBL, Exensio [***] TBL, Exensio [***] TBL, Exensio [***]
TBL, Exensio [***] TBL, Exensio [***] TBL, and Exensio [***] TBL means the
limited right during the Term for the stated quantity of [***] and [***] to
[***] access and use the Software; provided, however, that use of any of Exensio
[***] TBL, Exensio [***] TBL, Exensio [***] TBL, and Exensio [***] TBL also
utilize a [***] to Exensio [***] TBL; provided, further, that use of Exensio
[***] TBL also utilizes a [***] to Exensio [***] TBL. [***] accessing the
Software through the PDF CloudSite require an active [***] Profile and shall be
authorized and credentialed as mutually agreed by PDF and Customer.

 

[***]” for [***] TBL means a license during the Term for the stated quantity of
[***] or [***] to [***] access and use the Software (which is, if the [***]
provided by PDF is [***], limited to the [***] and only in connection with
Exensio Software under valid license to Customer; in both cases, in compliance
with applicable [***] limitations. [***] accessing the [***] TBL shall be
authorized and credentialed as mutually agreed by PDF and Customer.

 

“[***] License” means the limited right during the Subscription Term for [***]
up to the stated quantity of [***] Licenses to [***] access and use, for [***]
purposes only, licensed Exensio Software only via the CloudSite; provided,
however, that if the [***] Cloud software provided by PDF is [***] such software
is only the [***].

 

Billing and Payment Terms and Quote Specific Notes (If Applicable)

 

Governing Contract  The products and services quoted herein are subject to the
existing agreement (as amended, if applicable) referenced hereafter, and an
amendment to be entered into by Customer and PDF. PDF doc# 0000008116    
Payment Terms Billing Terms

As per agreement in place between the parties

See the amendment.

    Quote Specific Note(s) The amendment to be entered into is Amendment #1 to
the SLA (PDF doc #8406).

 

 

Purchase Order Checklist:

 

A.

Please email completed PO to AR@PDF.COM and to the Opportunity Owner listed
above.

B.

The following required information must be written on the PO document:

 

 

1.

PDF Quote Number (this must match the Quote Number on the PDF Quote)

 

2.

Purchasing Entity Name (this must match the entity name on the PDF Quote

 

C.

The following delivery and billing info can be written on the PO or in an
accompanying document when submitting the PO to PDF. If this information is
missing, order fulfillment may be delayed

 

 

●

License Server Host ID: Contact your PDF sales associate for any help needed in
identifying the host/server/tool ID. PO cannot be processed without the relevant
License Server information

 

●

License Delivery Email Address (used to deliver electronic license keys, where
applicabl Shipping Address for Dongles and/or Media (where applicable)

 

●

Accounts payable Electronic Billing Email Address* (where you will receive
invoices by default Account payable phone number (for any billings questions)

 

●

Physical Billing Address* (backup, in case of electronic invoicing problems or
delays)

 

●

*Note: PDF uses Email Invoicing as the default method for customers to receive
invoices. You must include a valid email address to where invoices will be sent
from PDF.

 

 

PDF Solutions CONFIDENTIAL

 

 

Page 15 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #8406 (continued)

 

Notes:

 

Capitalized terms used herein and not defined herein have the meanings given
them in the Governing Contract or, if none is in effect, at
https://www.pdf.com/definitions

 

Unless provided otherwise in the Governing Contract, the Services that PDF will
provide if M&S is itemized above are defined at http://www.pdf.com/support. If
not itemized above, M&S is not provided for Software identified as perpetual.
M&S Services are included in Software identified as TBL.

 

If a start date for Software is stated above, then (a) the “Term” of Software
identified as TBL starts on such date, unless first access to digitally download
the Software executable and delivery of the first license files is later, in
which case, the start date is the later date and continues for the stated Term;
and, (b) the “Subscription Term” for Software identified as Cloud starts on such
date, unless access to the CloudSite is first made available to Customer by PDF
on a later date, in which case, the start date is the later date and continues
for the stated Term. The “Term” of Software identified as perpetual begins upon
delivery of the license files for such Software and continues unless terminated
as provided in the Governing Contract.

 

Customer has no right to receive, and PDF shall not deliver to Customer, an
executable for any Software identified as Cloud. Exensio® ALPS™ tool licenses
include mapping and driver software for only the tool type(s) specified above.
Additional mapping and driver software, e.g., for additional tool-types
authorized by PDF, may be purchased separately from PDF.

 

Certain PDF Software may be delivered together with a dongle or GPIB interface
card or other hardware (including, in some cases, servers), which, if included,
remain PDF property and are loaned/licensed to Licensee only for use in
connection with validly licensed PDF Software during the applicable term for
such Software, unless identified as a pass-through, in which case, ownership of
such hardware passes to Customer upon payment therefore. PDF passes through all
manufacturer warranties and purchased support for such hardware and has no
liability, and makes no warranty, for such hardware or related support. Upon
PDF's request, all loaned/licensed hardware provided by PDF in connection with
use of licensed Software shall be returned to PDF at the end of the License
Term.

 

Customer acknowledges that certain PDF Software requires other PDF Software or
third-party software or hardware to operate or function as intended in the
Documentation and that Licensee’s data may not load into PDF Software without
substantial engineering work; if such required additional software, hardware, or
services is not itemized herein (for example, no right to access or use any
Oracle® database or related modules is granted by PDF unless Embedded Oracle® is
expressly itemized above), Customer acknowledges it is solely responsible for
acquiring such necessary software, hardware, and/or services to use the PDF
Software as intended in the Documentation and releases PDF from any liability
therefor. Such items may usually be purchased separately from PDF.

 

The total fees set forth in the table above are a single-package fee and
Customer's (or, if applicable Licensee’s paying agent’s) issuance and PDF’s
acceptance of a purchase order for any item listed herein (regardless of total
amount) that references this Quote constitutes Licensee's agreement and a
binding contract for Customer to purchase and PDF to provide all items listed
herein with additional purchase orders to come, if applicable, in accordance
with the billing terms or schedule, if any, set forth above. All purchase orders
are subject to PDF acceptance. The products/services and pricing in this quote
are guaranteed only though the Pricing Expiration Date set forth above. However,
at any time before the one year anniversary of the Quote Issue Date set forth
above, PDF may in its discretion accept Customer’s (or, if applicable,
Licensee's paying agent's) purchase order issued after such date, in which case
this Quote is deemed valid through the date of such acceptance. The “Order Date”
of this Quote is the date PDF accepts the first purchase order for any product
or service offered hereon.

 

Unless otherwise agreed in a signed writing by the Parties prior to the
Service-Period Expiration Date (as defined below), all Services listed above
(for clarification, not including Hosted Management Services or any Software
identified as Cloud) must be used (in the case of services to be scheduled by
Customer, on a mutually-agreeable date) on or prior to the earlier to occur of
the following (for each line item, a "Service-Period Expiration Date"):

 

 

1.

the latest “end date” set forth above of any Software identified as TBL or
Cloud;

 

2.

the “end date” specified for each such Service line item above; or,

 

3.

if no end date is specified for a Service line item, the one year anniversary of
the Order Date.

 

The total fees for Services quoted herein are due regardless of when (or in the
case of Services to be scheduled by Customer, if) the services are used by
Customer, unless in the case of Services to be scheduled by Customer, such delay
is due solely to PDF's inability to accommodate Customer's request submitted at
least 120 days prior to such Service-Period Expiration Date, in which case, the
applicable Service-Period Expiration Date will be extended once by 120 days.
Customer is not entitled to any refund of fees for Services that have not been
used in accordance herewith.

 

 

PDF Solutions CONFIDENTIAL

 

 

Page 16 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
elogo.jpg [elogo.jpg]
 PDF doc #8406 (continued)  A1 Appendix A SOW #1: Exensio CloudSite Deployment
and Apps Support Statement of Work 

 

PDF Solutions Personnel assigned to the work under this SOW have the required
level of skills and experience for their particular role/title. The Services and
estimated delivery periods are on condition of Licensee’s timely performance of
the tasks and inputs set forth in Column “B” of the Activities Table in Section
1 below. In the event that Licensee delays in performing such obligations (or
updates its original inputs) and such delay is not attributable to PDF, the
estimated delivery periods will be adjusted reasonably, with a default of
automatic postponement day-for-day for such delay unless the Parties agree
otherwise in writing (email sufficient). The schedule is subject to detailing
and updating from time-to-time upon agreement between the Parties. For the
avoidance of doubt, PDF shall have no obligation hereunder for services
(including deliverables) that are not expressly set forth in Column “C” of the
Activities Table.

 

 

1.

Activities Table

 

- A -

Project Task (Phase)

- B -

Licensee Dependencies: Data, Activities or Other Inputs Required From Licensee

- C -

PDFS Activities and Deliverables

(based on Licensee inputs

per column B)

- D –

Estimated Delivery Period

(based on PKO and timely Licensee performance of inputs)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Page 17 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

 

2.

VAS Descriptions

 

[***] Data [***] Integration [***]

 

 

a)

[***] for data integration.

 

b)

Analyze the [***] and [***] of the [***] to be [***].

 

c)

[***] the [***] between the [***] (e.g., [***], etc.) where often this [***] is
not [***] in each [***] and [***] or [***].

 

d)

[***] the [***] configuration. Often this is not [***] in each [***]; therefore,
requires [***] or [***].

 

e)

If [***] and [***], determine the [***] and create a [***] to [***] this [***]
into the [***].

 

f)

[***] as needed and setting up the [***] of the [***] on the [***] to make them
ready to be [***] by the [***].

 

g)

[***] and [***] the required [***] to be used to [***] and [***] the [***] by
the [***].

 

h)

[***] the access to the [***] to be [***] (directly from the [***], on the same
[***] or [***], from the [***], etc.).

 

i)

[***] the [***] of [***] to a [***] area. [***] the [***] movement whenever
possible.

 

Page 18 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

 

j)

[***] and [***] tool and other [***] tools (e.g., [***], etc.). Take [***] of
[***] and [***] the [***] to increase the [***].

 

k)

[***] the [***] on a [***] of [***] of all the [***] upon [***] into a [***] the
[***] tools and [***] work as expected with this [***].

 

l)

[***] the [***] and [***] to [***] to the [***] or [***] in the [***] which
require [***] to the [***].

 

2.1.1. [***] Summary

 

Initial [***]

Data [***]

Data [***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Other [***]

Data [***]

Data [***]

[***]

[***]

[***]

[TBD]

   

 

[***] Support

 

[***] required [***] for [***] and [***].

[***] and [***] to support [***] requirements.

[***] and [***] of [***] data [***] and [***] data [***] in support of the
[***].

[***] training on the [***].

[***] ongoing [***] support to [***].

[***] ongoing [***] support and [***] of [***] of [***] (subject to ASC #1
Section 3).

 

Page 19 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

3.

Change Orders

 

In the event Licensee seeks to add to or change the Services as set forth
herein, Licensee shall state the request in writing and include a written
specification of the requirements detailing such proposed addition or change.
PDF and Licensee shall jointly determine whether such requested change will have
a significant impact on Services, schedule, risk, effort, materials or cost.
Unless PDF waives in writing the need for an amendment, (i) PDF will submit a
proposed amendment in response to the requested change to document Licensee’s
proposed changes to the schedule, services, dependencies, specifications,
allocation of risk, fees and expenses and/or other terms and conditions, and
(ii) the requested change (or ultimate version thereof) shall not be effective
or binding upon the Parties unless they agree to a written amendment signed by
an authorized management representative of each Party.

 

4.

Project Review and Tracking

 

The PDF Project manager will perform the following tasks to ensure project is in
order:

 

Review [***] and [***] and make changes or additions, as appropriate

[***] and [***] against the [***] with [***]

[***] regularly scheduled [***] meetings, on a [***] and [***] basis as agreed
with [***]

[***] regular [***] to [***]

[***] and [***] the [***] activities of [***]

 

Page 20 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)
elogo.jpg [elogo.jpg]

A1 Appendix A SOW #2: DEX Services Configuration Statement of Work

 

PDF Solutions Personnel assigned to the work under this SOW have the required
level of skills and experience for their particular role/title. The Services and
estimated delivery periods are on condition of Licensee’s timely performance of
the tasks and inputs set forth in Column “B” of the Activity Tables below. In
the event that Licensee delays in performing such obligations (or updates its
original inputs) and such delay is not attributable to PDF, the estimated
delivery periods will be adjusted reasonably, with a default of automatic
postponement day-for-day for such delay unless the Parties agree otherwise in
writing (email sufficient). The schedule is subject to detailing and updating
from time-to-time upon agreement between the Parties. For the avoidance of
doubt, PDF shall have no obligation hereunder for services (including
deliverables) that are not expressly set forth in Column “C” of the Activity
Tables.

 

1.

Activities Table

 

- A -

Project Task (Phase #)

- B -

Licensee Dependencies: Data, Activities or Other Inputs Required From Licensee

- C -

PDF Activities and Deliverables

(based on Licensee inputs per column B)

- D –

Estimated Delivery Period

(based on Project Start and timely Licensee performance of inputs)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Page 21 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

2.

Change Orders

 

In the event Licensee seeks to add to or change the Services as set forth
herein, Licensee shall state the request in writing and include a written
specification of the requirements detailing such proposed addition or change.
PDF and Licensee shall jointly determine whether such requested change will have
a significant impact on Services, schedule, risk, effort, materials or cost.
Unless PDF waives in writing the need for an amendment, (i) PDF will submit a
proposed amendment in response to the requested change to document Licensee’s
proposed changes to the schedule, services, dependencies, specifications,
allocation of risk, fees and expenses and/or other terms and conditions, and
(ii) the requested change (or ultimate version thereof) shall not be effective
or binding upon the Parties unless they agree to a written amendment signed by
an authorized management representative of each Party.

 

3.

Project Review and Tracking

 

The PDF Project manager will perform the following tasks to ensure project is in
order:

 

 

●

Review [***], and [***]and make changes or additions, as appropriate

 

●

[***]and [***] against the [***] with [***]

 

●

[***] regularly scheduled [***] meetings, on a [***] and [***] basis as agreed
with [***]

 

●

[***] regular [***] to [***]

 

●

[***] and [***] the [***] activities of [***]

 

Page 22 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

elogo.jpg [elogo.jpg]

A1 Appendix B ASC #1: Application Services Commitment for Standard Exensio
CloudSite

 

1.

Definitions (applicable to this ASC #1)

 

 

■

“CloudSite” means the infrastructure managed by PDF and used by PDF to provide
the Hosted Services, including the application and database Software for the
Hosted Services, the virtualization environment(s), the operating system(s),
fileserver(s) and any other server software used to provide or secure the Hosted
Services, and the computer hardware on which those application(s), database(s),
virtualization environment(s), operating system(s), fileserver(s) and any other
server software is installed.

 

 

■

“Error Correction” means either (i) a software modification or addition that,
when made or added to the Software, corrects an Software Error, or (ii) a
procedure or routine that, when observed in the operation of the Software,
eliminates or reduces the practical adverse effect of a Software Error on
Licensee.

 

 

■

“Hosted Services” means the PDF Software licensed by Licensee, which will be
made available by PDF to Licensee as a service via the Internet in accordance
with the agreement between PDF and Licensee.

 

 

■

“Licensee Information” means any data, documentation, or user information
provided by Licensee that resides in the CloudSite infrastructure.

 

 

■

“Response Hours” means 24 hours a day, seven days a week, except with respect to
support of a Sandbox, in which case it means 9:00 AM - 6:00 PM Pacific Time.

 

 

■

“Response Time” means the time PDF will take to send its initial or follow-up
response to each support inquiry.

 

 

■

“Sandbox” means a duplicate, non-production environment for Exensio Software
provided by PDF via the CloudSite for the purposes of evaluating feasibility and
/ or functionality of Software and the Exensio data integration environment.

 

 

■

“Scheduled Downtime” means periods where the Hosted Services are unavailable and
where Licensee has received prior notice of such unavailability as described
below.

 

 

■

“Service Restoration” means the period of time until the Hosted Services are
restored to a usable state.

 

 

■

“Software Error” means a material failure of the Exensio Cloud Software to
operate in accordance with the functional specifications for such Software set
forth in the applicable PDF Solutions documentation for such Software.

 

 

■

“Unscheduled Downtime” means periods where major functionality of the Hosted
Services are unavailable with no workaround possible and where Licensee has not
received prior notice of such unavailability as described below.

 

 

■

“Update” means any revision, update, release, enhancement or other modification
to the Software that PDF generally makes available to licensees of the Software,
including those licensed on a time-based model that receive M&S Services from
PDF. Update does not include any optional, separately priced features/modules or
software product with substantially new or additional significant features that
may be developed by PDF in the future and made generally available to its
customers as a separate product.

 

2.

Hosted Management Services

 

CloudSite Environment Set-up and Configuration — PDF will set-up and
configuration the CloudSite as defined in the Configuration Table and the agreed
deployment plan in SOW #1. In addition, PDF will:

 

 

•

Apply OS updates and security patches for the CloudSite

 

 

•

Install third-party software included with the Hosted Services

 

 

•

Create groups and users to support the application

 

 

•

Create database schema/objects and Concurrent User accounts tables/entries

 

Page 23 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

Access to the CloudSite — PDF will give Licensee access to the CloudSite through
an SSO website at https://exensio.pdf.com or another customized URL specific to
the Licensee’s CloudSite installation. Licensee shall not, and shall make no
attempt to, interfere in any manner with the Hosted Services or the CloudSite.

 

Availability Commitments (not applicable to Sandbox) – PDF shall make the Hosted
Services available to Licensee during the Project Term of a valid License under
an Order Form, except for either Scheduled or Unscheduled Downtime, or other
events outside the reasonable control of PDF (e.g., force majeure, general
Internet outages, etc.). PDF shall provide advance notice to the CloudSite
Designated Contact of any Scheduled Downtime at least 1 week in advance for
initial notification and 48 hours in advance, for a reminder notification;
however, PDF and the CloudSite Designated Contact may agree in writing (email is
sufficient) to a shorter advance notice for a Scheduled Downtime, in the
CloudSite Designated Contact’s discretion. The purpose of such Scheduled
Downtime is for system software, equipment or network maintenance and updates,
as required.

 

Scheduled and Unscheduled Downtime shall not exceed the following:

 

 

■

Unscheduled Downtime:

 

 

•

No more than [***] in each calendar month.

 

 

■

Scheduled Downtime:

 

 

•

No more than [***] over a trailing [***] period.

 

System Health Monitoring (not applicable to Sandbox) — PDF will provide the
following for monitoring of the CloudSite health:

 

 

•

Comprehensive monitoring and collection of system usage and performance data

 

 

•

Periodic analysis of the system data collected, with appropriate action to keep
the system healthy and prevent problems from occurring

 

 

•

Monthly reporting of Licensee’s basic system performance metrics, including
backend data loading

 

Database Administration and Maintenance — PDF will provide the following to
administer and maintain the database:

 

 

•

Installation and configuration of database engines on the CloudSite

 

 

•

Allocation and set-up of Licensee’s specific table spaces

 

 

•

Set-up of the database auto-backup

 

 

•

Continuous monitoring of the health and performance of the database

 

 

•

Periodic maintenance and tuning (e.g., disk usage, memory, processes)

 

 

•

Resolution of support inquiry issues related to the database engine software

 

 

•

Application of patches and updates

 

Data Integration Maintenance — PDF will provide the following maintenance of
data integration for data types integrated by PDF:

 

 

•

Set-up access to the raw data files to be processed (upload from Licensee side
to the CloudSite)

 

 

•

Copying/moving raw data files to a staging area and automation of the file
movement where possible

 

 

•

Set-up auto loaders and summarization tool and other special tools (e.g. DpLoad,
UpStat, dbTOOLS, etc.), taking advantage of parallel data loading and
distributing the load to increase the data loading performance

 

 

•

Maintenance of format files and needed adjustments to handle changes to the data
files or changes in the Exensio back-end tools that require updates to the
format files

 

Page 24 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

Integration Monitoring (not applicable to Sandbox) — PDF will perform periodic
monitoring and maintenance of the backend data loading and processing. This
includes:

 

 

•

Monitor pre-processor logs and results of the pre-processing of raw data files,
and fix or report any issues that are uncovered (corrupted data files,
incomplete, wrong format, etc.).

 

 

•

Monitor the flow and throughput of data files in the staging area to maintain
data loading, and take/suggest appropriate action (e.g., keep the backlog size
reasonable) to reduce backlog and improve throughput

 

 

•

Monitor the staging area for any not-processed raw data files, investigate to
uncover and fix the cause of any data loading failure, and reload failed data
files.

 

 

•

Archive (or delete) the processed data files in the staging area, as set by the
plan

 

 

•

Monitor the database summary tables that are used to log status of data
processing fix issues identified in the logs, and reprocess affected data

 

 

•

Monitor the execution and logs of the back-end tools and resolve any issues
reported in the log files

 

 

•

Manipulate and fix data loaded into the database that may be corrupted during
the data loading process, remove the “bad” data from the database or fix the
data using supported database tools provided with the Exensio system and create
new tools/scripts/SQLs to fix issues or to perform special data manipulation
functions

 

 

•

Archive/export/import Exensio data using the export/archive tool to archive the
aged data as specified by the plan and reload/import the exported data when
needed.

 

System Updates — From time to time, the Hosted Services may be updated to the
latest commercially available version to take advantage of newly added features
and resolved issues (e.g., bug fixes). Updates will be performed during
Scheduled Downtime and announced in advance. With the exception of required
updates for system stability and system and application security, which will be
identified as a “Required Update”, the Licensee may opt to defer an Update to a
future Scheduled Downtime that is within one month of PDF’s original release
date by entering a support case in PDF customer support portal. The scope of the
Updates will be included in notification of the Scheduled Downtime. Updates
include:

 

 

•

Updates to the server side tools and utilities

 

 

•

Updates to the database schema

 

 

•

Updates to the analysis client

 

Support Inquiries — PDF’s support portal at https://csupport.pdf.com is the
primary point of contact for all Hosted Services support inquiries. A phone
support line will be provided as well in cases where Licensee has no internet
access. Support inquires initiated by phone, will be added by PDF to the support
portal, which initiates the response time for measurement. PDF support staff
will receive, log, and respond to inquiries from the Licensee concerning
Software Errors or deficiencies in the Hosted Services. All support inquiries
will be assigned a tracking number that will be used to communicate with the
Licensee and to track the progress of each support inquiry. PDF shall be
responsible for receipt, logging, tracking, diagnosing, and resolving support
inquiries that require developer or administrator-level expertise. Licensee
shall be responsible for assessing [***] support inquiries prior to submitting a
support inquiry to PDF. Support cases submitted must have steps to reproduce
and, as possible, data and information to reproduce the issue either on PDF
hardware (if data is provided in support case), or on the CloudSite directly.
PDF shall document the resolution of support cases in the support portal.

 

Case Priority — Licensee and the PDF support staff contact assigned to the
support inquiry by PDF will work together to assign a priority level when the
support inquiry is initiated, in accordance with the Priority Level descriptions
below. The Priority Level describes the impact that the problem is having on the
Licensee’s ability to effectively use either the Software or the Hosted
Services. The Priority Level initially assigned can be modified, if
circumstances warrant it, and if the appropriate representatives of the Licensee
and PDF agree. If Licensee and the PDF contact do not agree to the Priority
Level, PDF will escalate resolution to next level manager until resolved. If
highest level manager is not able to agree with Licensee on the Priority Level,
it will default to the lowest priority unless Licensee provides evidence meeting
the criteria for a higher priority. Response times may be impacted by
availability of Licensee internal support, if required, to assist in
investigation or resolution, which time, if any, will not count toward PDF’s
response time.

 

Page 25 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

Priority Level

Licensee Impact

Response & Response Time1 
(from [***])

Target Resolution [***]  
(not applicable to Sandbox)

HIGHEST

 

Hosted Services are unavailable outside of a Scheduled Downtime, or a Software
Error renders the Software inoperative or causes it to fail catastrophically, in
either case with no workarounds possible.

 

Response: PDF will assign resources until an Error Correction has been provided.

Initial response time:

●   generally, within [***]

●   Sandbox, within [***] during Support Hours

Follow up (not applicable to Sandbox) response time: status update at least
every [***] after initial response. PDF shall make good faith effort to provide
more frequent status updates if requested by Licensee.

[***] to [***] suitable workaround to downgrade to HIGH, MED, or LOW priority. 

HIGH

 

Major functionality of the Hosted Services are unavailable or a Software Error
materially affects the performance of critical functions of the Software but
does not qualify as “Highest” Priority, however in either case a workaround is
possible.

Response: PDF will use commercially reasonable efforts to develop and provide an
Error Correction.

Initial response time:

●   generally, within [***]

●   Sandbox, within [***]  during Support Hours

Follow up (not applicable to Sandbox) response time: status update at least
[***]  per [***] (at PDF headquarters) after initial response. PDF shall make
good faith effort to provide more frequent status updates if requested by
Licensee.

[***] to [***] suitable workaround to downgrade to MED or LOW. 

MED

Minor functionality of the Hosted Services are unavailable or a Software Error
that does not materially affect the performance of critical functions of the
Software, and in either case a workaround does not exist.

Response: PDF will use commercially reasonable efforts to provide an Error
Correction in the next Update.

Initial response time:

●   generally, within [***]

●   Sandbox, within [***] during Support Hours

Follow up (not applicable to Sandbox) response time: status update at least
[***] per [***] after initial response. PDF shall make good faith effort to
provide more frequent status updates if requested by Licensee.

[***] or [***] 

suitable workaround to downgrade to LOW. 

LOW
(not applicable to Sandbox)

Minor functionality of the Hosted Services are unavailable but a trivial
workaround exists.

Cosmetic issue related to CloudSite.

Initial response: within [***]

Included as part of roadmap planning of Hosted Services or CloudSite
improvements, in PDF’s sole discretion. 

 

[***] 

 

Escalation Procedures (not applicable to Sandbox) — In the event a HIGHEST
priority level issue arises as defined and reported above, the following
escalation procedure, if needed in Licensee’s reasonable discretion, shall
apply:

 

 

■

First escalation: [***]

 

 

■

Second escalation: [***]

 

 

■

Third escalation: [***]

 

Page 26 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

Security — PDF will use commercially reasonable efforts to implement and deploy
reasonable security features, procedures and technologies that will, in PDF’s
reasonable judgment, provide sufficient protection to data hosted in connection
with the Hosted Services, i.e. in the CloudSite from unauthorized access
according to the following security processes:

 

 

■

Strict implementation of security rules related to creating and authorizing
[***] access, in an auditable way, based on industry-accepted security
standards.

 

 

•

Administrative access shall be restricted to a limited number of closely managed
groups per PDF governance policy

 

 

•

Follow industry-accepted policies regarding user accounts, passwords and access
control.

 

 

•

All access to the system will be tracked and audited.

 

 

■

Industry-accepted security standard technologies, tools and techniques, with the
latest patches, updates, and latest virus and malware protections implemented.

 

 

■

In addition to the commercial cloud provider in-transit and at rest data
encryption, PDF will encrypt data when transferred to/from the CloudSite using
encrypted transport protocols such as Transport Layer Security (TLS), Secure
File Transport Protocol (SFTP), IPSEC, and other commercially available
point-to-point security protocols and will keep the raw data files encrypted
while at rest in the cloud (AES-256 bit).

 

 

■

Data transfer to the CloudSite will be done using the following:

 

 

•

Offline data transfer solutions that allow customers to move data to the
CloudSite in a fast and secure way using an encrypted external HHD securely
shipped to the commercial cloud vendor.

 

 

•

Periodic (configurable) data transfer solution that utilizes secure and
encrypted method (SSH, IPSec VPN or other mutually agreeable solution) to copy
data to the cloud.

 

 

■

Hosted Services are deployed in the Exensio CloudSite such that the application
and Licensee Information is completely contained within the CloudSite
environment. No Licensee Information is transferred from the CloudSite to PDF
systems for troubleshooting, development, or any other purpose.

 

Licensee Information, Inactive User Profiles, Termination and Data Retention —
PDF will use Licensee Information to provide the Hosted Services for Licensee,
including, for example, maintenance, administration, monitoring and capacity
planning of the system, and to fulfill authorized requests from the Licensee.
User Profiles not logged into for six (6) months in the CloudSite are archived
and no longer active, and may be deleted permanently by PDF after nine (9)
months. Upon termination of the Hosted Services period (i.e. under a valid Order
Form) or the definitive written and signed agreement between Licensee and PDF
for any reason in accordance with the terms thereof, (a) PDF shall return to
Licensee, or purge from its electronic or other storage facilities or records
(including the CloudSite infrastructure), all Licensee Information that is in
its possession or control; and (b) all Licensee and [***] access to the Hosted
Services shall be immediately suspended.

 

3.

Responsibilities of the Licensee

 

Licensee and its users will be solely responsible for providing all Licensee
Information. Licensee shall not install any software on the CloudSite without
first consulting PDF and shall not request PDF to install any software on the
CloudSite that could significantly degrade system performance. This is required
to maintain high-performance throughout the CloudSite. For version Updates,
Licensee may provide a library location of Exensio Templates that provide major
functionality and, in its sole discretion, PDF may provide additional QA/Update
check services for these Templates using the Sandbox. Additional QA/Update check
services for these Templates, is in PDF sole discretion at an additional fee,
subject to an amendment to be entered into by the Parties. Licensee is
responsible for maintaining a connection to https://exensio.pdf.com or other
customized URL specific to the Licensee’s CloudSite installation to be able to
access the Hosted Services.

 

Page 27 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)
elogo.jpg [elogo.jpg]

A1 Appendix B ASC #2: Application Services Commitment for DEX Sites

 

1.

Definitions (applicable only to this ASC #2)

 

 

■

“DEX Node” means the set of hardware, software, operating system, storage, power
supplies and associated cables and connections which are provided by and remain
wholly owned by PDF for the purpose of providing the DEX Services. A DEX Node
may be physically located at Licensee site or a third-party site as mutually
agreed by PDF and Licensee.

 

 

■

“DEX Services” means data transfer and other services described in Section 12.

 

 

■

“Error Correction” means either (i) a software modification or addition that,
when made or added to the Software, corrects and Software Error, or (ii) a
procedure or routine that, when observed in the operation of the Software,
eliminates or reduces the practical adverse effect of a Software Error on
Licensee.

 

 

■

“Licensed [***]” means a [***] Licensee [***] Exensio [***] TBL or Exensio [***]
TBL under valid license has been [***] to collect, process, and transport
Licensee Information to the DEX Node.

 

 

■

“Licensee Information” means any Licensee proprietary data from, or rules
generated by Exensio Software for, Licensed [***] that is uploaded to or
downloaded from the DEX Node.

 

 

■

“Response Hours” means 24 hours a day, seven days a week.

 

 

■

“Response Time” means the time PDF will take to send its initial or follow-up
response to each support inquiry.

 

 

■

“Scheduled Downtime” means periods where the Hosted Services are unavailable and
where Licensee has received prior notice of such unavailability as described
below.

 

 

■

“Service Restoration” means the period of time until the Hosted Services are
restored to a usable state.

 

 

■

“Software Error” means a material failure of the Exensio Cloud Software to
operate in accordance with the functional specifications for such Software set
forth in the applicable PDF Solutions documentation for such Software.

 

 

■

“Unscheduled Downtime” means periods where major functionality of the Hosted
Services are unavailable with no workaround possible and where Licensee has not
received prior notice of such unavailability as described below.

 

 

■

“Update” means any revision, update, release, enhancement or other modification
to the DEX Node. Update does not include any optional, separately priced
features/modules or software product with substantially new or additional
significant features that may be developed by PDF in the future and made
generally available to its customers as a separate product.

 

2.

DEX Services

 

Access to DEX Node — PDF will not provide Licensee any access to the DEX Node.
PDF shall have sole access to the DEX Node via login over an encrypted and
secured internet connection. Licensee shall not, and shall make no attempt to,
access or interfere in any manner with the DEX Node or DEX Services.

 

Data Transfer — PDF will transport mutually-agreed Licensee Information
collected from the DEX Node from or to the DEX Site and Exensio Software under
valid license and from or to the DEX node and Licensed [***]. PDF shall provide
capacity to exchange up to [***] per Licensed [***] per [***] on average, with a
peak limited capacity of up to [***] per Licensed [***] per [***], and no more
than [***] Licensed [***] per DEX Site. With respect to data delivery from DEX
Nodes to/from Exensio CloudSite, PDF will provide no less than [***] %
successfully transferred to/from each DEX Site within a trailing [***] period
for [***] and no less than [***] % successfully transferred to/from each DEX
Site within a trailing [***] period of [***] within a trailing [***] period.    

 

Page 28 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

Service Availability Commitments — PDF shall make the DEX Services available
during the Project Term, except for Scheduled Downtime, or other events outside
the reasonable control of PDF (e.g., force majeure, general public Internet
outages, OSAT network connectivity between Licensed [***] and DEX Nodes, power
disruption of the hosting / OSAT facility, lack of permission from OSAT to enter
OSAT facility for regular or exceptional maintenance events), PDF shall provide
advance notice to the DEX Designated Contact of any Scheduled Downtime at least
1 week in advance for initial notification and 48 hours in advance, for a
reminder notification. The purpose of such Scheduled Downtime is for system
software, equipment or network maintenance and updates, as required. Scheduled
Downtime per DEX Site shall not exceed more than [***] over a trailing [***]
period.

 

Support Inquiries — PDF’s support portal at https://csupport.pdf.com is the
primary point of contact for all support inquiries. PDF support staff will
receive, log, and respond to inquiries from the Licensee concerning Software
Errors or deficiencies in the DEX Services. All support inquiries will be
assigned a tracking number that will be used to communicate with the Licensee
and to track the progress of each support inquiry. PDF shall be responsible for
receipt, logging, tracking, diagnosing, and resolving support inquiries that
require developer or administrator-level expertise. Licensee shall be
responsible for assessing [***] support inquiries prior to submitting a support
inquiry to PDF. Support cases submitted must have steps to reproduce and, as
possible, data and information to document the issue. PDF shall document the
resolution of support cases in the support portal.

 

Support Case Priority — Licensee and the PDF support staff contact assigned to
the support inquiry by PDF will work together to assign a priority level when
the support inquiry is initiated, in accordance with the Priority Level
descriptions below. The Priority Level describes the impact that the problem is
having on the Licensee’s ability to effectively use DEX Services. The Priority
Level initially assigned can be modified, if circumstances warrant it, and if
the appropriate representatives of the Licensee and PDF agree. If Licensee and
the PDF contact do not agree to the Priority Level, PDF will escalate resolution
to next level manager until resolved. If highest level manager is not able to
agree with Licensee on the Priority Level, it will default to the lowest
priority unless Licensee provides evidence meeting the criteria for a higher
priority. Response times may be impacted by availability of Licensee internal
support, if required, to assist in investigation or resolution, which time, if
any, will not count toward PDF’s response time.

 

Priority Level

Licensee Impact

Response & Response Time*
(from [***])

HIGHEST

DEX Services are unavailable outside of a Scheduled Downtime, with no
workarounds possible.

●    Response: PDF will assign resources until an Error Correction has been
provided.

●    Initial response time: generally, within [***].

●    Follow up response time: status update at least every [***] after initial
response. PDF shall make good faith effort to provide more frequent status
updates if requested by Licensee.

HIGH

 

Major functionality of the DEX Services are unavailable, but does not qualify as
“Highest” Priority and a workaround is possible.

●    Response: PDF will use commercially reasonable efforts to develop and
provide an Error Correction.

●    Initial response time: generally, within [***].

●    Follow up response time: status update at least [***] per [***] (at PDF
headquarters) after initial response. PDF shall make good faith effort to
provide more frequent status updates if requested by Licensee. 

MED

Minor functionality of the DEX Services are unavailable, and in either case a
workaround does not exist.

●    Response: PDF will use commercially reasonable efforts to provide an Error
Correction in the next Update.

●    Initial response time: generally, within [***]

●    Follow up response time: status update at least [***] per [***] after
initial response. PDF shall make good faith effort to provide more frequent
status updates if requested by Licensee. 

LOW

Minor functionality of the DEX Services are unavailable but a trivial workaround
exists.

●    Initial response: within [***].

 

*In any case, time during any Scheduled Downtime does not count toward the above
response times.

 

Page 29 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

Escalation Procedures — In the event a HIGHEST priority level issue arises as
defined and reported above, the following escalation procedure, if needed in
Licensee’s reasonable discretion, shall apply:

 

 

■

First Level: [***].

 

 

■

Second Level: [***]

 

 

■

Third Level: [***]

 

 

■

Fourth Level: [***]

 

System Health Monitoring — PDF shall comprehensively monitoring and collect
system usage and performance data, as well as periodic monitoring of the [***]
and [***] collected, with appropriate action to keep the system healthy. PDF
will provide [***] reports of various performance metrics, including [***]
metrics.

 

Resolution of queued data — On a regular basis, approximately [***] per [***],
PDF will respond to any exceptions related to unknown file types, files sources,
file destinations and propose a resolution or mitigation. PDF will delete queued
data that are not able to be dispositioned within [***].

 

Security —PDF will use commercially reasonable efforts to implement and deploy
reasonable security features, procedures and technologies that will, in PDF’s
reasonable judgment, provide sufficient protection to data in connection with
the DEX Services from unauthorized access according to the following security
processes:

 

 

■

Strict implementation of security rules related to creating and authorized PDF
[***] access, in an auditable way, based on industry-accepted security
standards.

 

 

•

Administrative access shall be restricted to a small number of closely managed
groups per PDF governance policy

 

 

•

Multi-factor authentication of all authorized PDF [***].

 

 

•

All access to the system is tracked and audited.

 

 

■

State-of-the-art security technologies, tools and techniques, with the latest
patches, updates, and latest virus and malware protections implemented.

 

PDF will encrypt data and use encrypted protocols when Licensee Information is
transferred from the DEX Node to/from DEX nodes or to/from Exensio CloudSite or
Exensio CloudSite Storage.

 

Service Updates — From time to time, the DEX Services may be updated to the
latest commercially available version to take advantage of newly added features
and resolved issues (e.g., bug fixes). Updates will be performed during
Scheduled Downtime and announced in advance. The scope of the Updates will be
included in notification of the Scheduled Downtime.

 

Licensee Information, Archiving and Backup – PDF will use Licensee Information
to provide the DEX Services for Licensee, including, for example, maintenance,
administration, monitoring and capacity planning of the system, and to fulfill
authorized requests from the Licensee. There will be no persistent storage (not
to exceed [***] per [***] received) of Licensee Information on the DEX Node
beyond that which is required to perform the DEX Services. Licensee Data that is
sent by any service to the DEX Node will not be “backed-up” or duplicated
outside of the DEX Node. For clarity, DEX Node and DEX Services are not provided
for archival or persistent storage of any data whatsoever.

 

Page 30 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

 

3.

Responsibilities of the Licensee

 

Licensee and its users will be solely responsible for providing all Licensee
Information. Licensee shall not install any software on the DEX Node and will
provide notification to PDF of any change to the DEX Designated Contact using
the support portal.

 

Page 31 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)
elogo.jpg [elogo.jpg]

A1 Appendix C: Initial CloudSite Configuration Table

 

Item

Unit

Quantity

Production

CloudSite

Quantity

Sandbox

CloudSite

Unit Description

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Included in Sandbox [***]

[***]

[***]

[***]

As specified in Hosted Management Services Quote Line Item

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

As specified in ASC #2

[***]

 

1 As used herein:

 

 

●

[***] Storage: [***] structured data storage [***] used for [***]data accessed
[***], with [***] recovery.

 

●

[***] Storage: [***] structure data storage [***] with [***] ac cess, used for
[***] data accessed [***].

 

Page 32 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)
elogo.jpg [elogo.jpg]

A1 Appendix D: Additional Item/Resource Price Table 

 

Item / Resource

Unit

Unit Price

Additional [***]

[***]

[***]

Additional [***]

[***]

[***]

Additional [***]

[***]

[***]

Additional [***]

[***]

[***]

Additional [***]

[***]

[***]

Additional [***]

[***]

[***]

Additional [***]

[***]

[***]

Additional DEX Site

[***]

[***]

Additional [***]2

[***]

[***]

[***] Licenses

[***]

[***]

Engineering Services – Application Engineers

[***]

[***]

 

1 As used herein:

 

 

●

[***] Storage: [***] performance structured data storage [***] used for [***]
data accessed [***], with [***] recovery.

 

●

[***] Storage: [***] performance structure data storage [***] with [***] access,
used for [***]data accessed [***].

 

2 [***] and Authorized Users that connect only to the Exensio BE (i.e. this
price does not apply to Authorized Users connecting to the Exensio FE). The
bundle includes [***]each of Exensio [***] TBL, Exensio [***] TBL, Exensio [***]
TBL, Exensio [***] TBL, Exensio [***] TBL, Exensio [***] TBL, and Exensio [***]
TBL, each subject to the same license grant/restrictions as set forth in the AC
Quote.

 

Page 33 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

elogo.jpg [elogo.jpg]

A1 Appendix E: Approved List (DEX Sites and Dedicated Developers)

 

DEX Sites

Name

3rd party?

Location (Country)

[***]

[***]

[***]

 

 

Page 34 of 35
PDF Solution CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

 
PDF doc #8406 (continued)

elogo.jpg [elogo.jpg]

A1 Appendix F: Capability/Scalability Targets

 

All KPIs to be measured with one mutually-agreed initial dataset sampled from
production data for the Initial Data Types in Section 2.2 of SOW#1, including
format and source, with a total size not to exceed [***] (“Initial Dataset”) and
on the Exensio CloudSite using a [***] cluster (“Cluster A”) and, where
applicable to show scaling, a [***] cluster (“Cluster B”).

 

- A -

Target Achievement
(Phase #)

- B -

Licensee Dependencies: Data, Activities or Other Inputs Required From Licensee

- C -

PDFS Activities and Deliverables

(based on Licensee inputs

per column B)

- D –

Estimated Delivery Period

(based on Project Start and timely Licensee performance of inputs)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

 

[***] Risk Definitions:

 

–

Critical: The threat event could be expected to have multiple severe or
catastrophic adverse effects on organizational operations, assets, individuals,
and other organizations.

 

–

High: The threat event could be expected to have severe or catastrophic adverse
effects on organizational operations, assets, individuals, and other
organizations

 

–

Moderate: The threat event could be expected to have serious adverse effects on
organizational operations, assets, individuals, and other organizations

 

–

Low: The threat event could be expected to have limited adverse effects on
organizational operations, assets, individuals, and other organizations

 

–

Informational: The threat event could be expected to have negligible effects on
organizational operations, assets, individuals, and other organizations

 

Page 35 of 35
PDF Solution CONFIDENTIAL INFORMATION